         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 1 of 79




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________

UNITED STATES OF AMERICA, ex rel.         )
CHRISTINE MARTINO-FLEMING, Relator        )                           Civil Action No. 15-CV-13065-PBS
                                           )
and                                        )
                                           )
COMMONWEALTH OF MASSACHUSETTS             )
ex rel. CHRISTINE MARTINO-FLEMING,         )
Relator                                    )
                                           )                          JURY DEMAND
v.                                         )
                                           )
SOUTH BAY MENTAL HEALTH CENTER,            )
INC.; COMMUNITY INTERVENTION               )
SERVICES, INC.; COMMUNITY                 )
INTERVENTION SERVICES HOLDINGS, INC.; )
H.I.G. GROWTH PARTNERS,                   )
LLC; H.I.G. CAPITAL, LLC; PETER J.         )
SCANLON; AND KEVIN P. SHEEHAN,            )
                                           )
              Defendants.                  )
__________________________________________

                           AMENDED CONSOLIDATED COMPLAINT1

        1.       The Commonwealth of Massachusetts and Relator Christine Martino-Fleming, on

behalf of the United States of America (collectively, “Plaintiffs”), bring this action against

Defendants South Bay Mental Health Center, Inc. (“South Bay”); Community Intervention

Services, Inc. (“C.I.S.”) and Community Intervention Services Holdings, Inc. (“C.I.S.H.”)

(collectively, “the C.I.S. Defendants”); H.I.G. Growth Partners, LLC and H.I.G. Capital, LLC

(collectively, “H.I.G.” or “the H.I.G. Defendants”); Peter J. Scanlon; and Kevin P. Sheehan, to


1
  Plaintiffs file the instant Amended Consolidated Complaint as allowed by the Court. See Order, ECF No. 200 (Jan.
3, 2019). The parties have stipulated that in the interest of judicial economy, Plaintiffs will not replead counts
dismissed by the Court in its Orders on Defendants’ Motions to Dismiss, ECF No. 164 (September 21, 2018) and
ECF No. 165 (September 21, 2018). However, as stipulated by the parties, Plaintiffs are not waiving their right to
appeal the Court’s dismissal of these counts. See ECF No. 182 (Oct. 30, 2018).
          Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 2 of 79




recover payments made by the Massachusetts Medicaid program (“MassHealth”) as a result of

false claims that Defendants submitted and/or caused to be submitted to MassHealth from at least

August 2009 to the present (the “relevant time period”).

         2.       Medicaid is a joint federal-state program that provides health care benefits for

certain eligible individuals, including low-income children, seniors, and people with disabilities.

The federal Medicaid statute sets forth the minimum requirements for state Medicaid programs

to qualify for federal funding. 42 U.S.C. §§ 1396a et seq. The federal portion of each state’s

Medicaid budget, known as the Federal Medical Assistance Percentage, is based on the state’s

per capita income compared to the national average. Id. § 1396d(b). The remainder of the

Medicaid budget is funded by the state.

         3.       MassHealth pays for mental health services provided to MassHealth members by

qualified clinicians and counselors who are subject to certain licensure and/or supervision

requirements. Mental health centers, including parent centers and satellite facilities,2 that employ

those rendering mental health services must comply with certain core staffing and supervision

requirements set out in applicable regulations.

         4.       At all times relevant to this action, Defendants employed unlicensed, unqualified,

and unsupervised personnel, in violation of these regulations, at various mental health centers

throughout the Commonwealth. Defendants also submitted or caused to be submitted claims for

services in violation of these regulations to MassHealth, as well as to Massachusetts Behavioral

Health Partnership (“MBHP”) and various Managed Care Organizations (“MCOs”), entities



2
  The term “mental health center” in 130 C.M.R. §§ 429.000 et seq. is used to refer to mental health centers,
collectively, as well as parent centers. Section 429.000 et seq. refers to satellite clinics as “satellite facilities,”
however, each satellite facility is also a mental health center. These specific terms as they apply to each separate
center are used throughout the Complaint as they are used in the regulations; collectively, the South Bay clinics are
referred to as “centers.” All mental health centers referred to herein are also “clinics” as that term is defined by 105
C.M.R. § 140.020.

                                                            2
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 3 of 79




under contract with MassHealth to administer the payment of mental health benefits for

MassHealth beneficiaries. Defendants knew of these violations, yet billed MassHealth, MBHP,

and MCOs as if the services had been provided by qualified, properly supervised mental health

professionals in full compliance with MassHealth regulations.

        5.       Plaintiffs file this action under the Federal False Claims Act, 31 U.S.C. § 3729 et

seq.; Massachusetts False Claims Act, Mass. Gen. Laws c. 12, §§ 5A et seq.; the Massachusetts

Medicaid False Claims Act, Mass. Gen. Laws c. 118E, §§ 40 and 44; 130 C.M.R. §§ 450.237,

450.260(A), and 450.260(I); and the common law to recover damages and civil penalties from

Defendants for losses suffered by the federal and state government.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1345, and

1367(a), and under 31 U.S.C. § 3732(a) and (b), which provide this court with jurisdiction over

state law claims arising from the same transactions or occurrences as an action brought under the

Federal False Claims Act.

        7.       The Court may exercise personal jurisdiction over Defendants under 31 U.S.C.

§ 3732(a) because Defendants operate and/or have operated mental health centers throughout the

Commonwealth and therefore transact or have transacted business in the District of

Massachusetts.

        8.       Venue is proper in this District under 31 U.S.C. § 3732 and 28 U.S.C. § 1391(b)

& (c) because Defendants regularly conduct and/or conducted business within the District of

Massachusetts, maintained employees and offices in this District, and, as a result of the statutory

violations alleged herein, submitted false claims and/or caused false claims to be submitted in

this District.



                                                  3
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 4 of 79




                                             PARTIES

       9.      Plaintiff Commonwealth of Massachusetts is a sovereign state and body politic

duly organized by law, and is represented by the Attorney General of the Commonwealth, who

brings this action in the public interest and on behalf of the Commonwealth and its citizens and

taxpayers.

       10.     Plaintiff-Relator Christine Martino-Fleming (“Relator”) is a resident of the

Commonwealth of Massachusetts. She is a licensed mental health counselor who was employed

by Defendant South Bay from approximately June 2008 to September 2013, and by the C.I.S.

Defendants from September 2013 to September 2014. In her role as a Job Coach at South Bay

and later, in her role as Coordinator of Staff Development and Training at South Bay and the

C.I.S. Defendants, Relator was responsible for training South Bay clinicians in documentation

and billing, providing clinical training to new clinicians, supervisors, directors, and regional

directors, and examining the qualifications of new South Bay clinicians and supervisors. C.I.S.

terminated her employment on September 4, 2014 after she raised concerns regarding

Defendants’ regulatory violations.

       11.     Relator is an original source of the information underlying this Consolidated

Complaint and that information has been provided to the United States and the Commonwealth

of Massachusetts prior to the filing of this Complaint. She has direct and independent

knowledge of the information on which the allegations are based and has voluntarily provided

the information to the United States as required by the False Claims Act, 31 U.S.C. § 3730(b)(2),

and to the Commonwealth of Massachusetts, pursuant to Mass. Gen. Laws c. 12, § 5C(3). To the

Plaintiffs’ knowledge, the information underlying the allegations and transactions in this

Consolidated Complaint have not been publicly disclosed.



                                                  4
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 5 of 79




       12.     Defendant South Bay is a for-profit Massachusetts corporation that does business

in Massachusetts and has a corporate headquarters at 1115 West Chestnut Street, Brockton,

Massachusetts.

       13.     Defendant C.I.S. is a for-profit Delaware corporation that does business in

Massachusetts.

       14.     Defendant C.I.S.H. is a for-profit Delaware corporation that does business in

Massachusetts.

       15.     Defendant H.I.G. Capital, LLC is a Delaware limited liability company and global

private equity investment firm with an office in Boston, Massachusetts.

       16.     Defendant H.I.G. Growth Partners, LLC is a Delaware limited liability company

and a capital investment affiliate of H.I.G. Capital, LLC with an office in Boston, Massachusetts.

       17.       Defendant Peter J. Scanlon is a resident of the Commonwealth of Massachusetts.

Scanlon founded South Bay in 1986 and was the owner, President, and Chief Executive Officer

of South Bay until South Bay’s acquisition in April 2012. He remained a member of South Bay’s

Board of Directors through 2013 or 2014. From February 2012 through 2013 or 2014, Scanlon

was also the Chief Clinical Officer and a member of the Board of Directors of the C.I.S.

Defendants.

       18.     Defendant Kevin P. Sheehan is a resident of Austin, Texas. In early 2012,

Sheehan partnered with H.I.G. Growth Partners to form the C.I.S. Defendants. From April 2012

until 2016, Sheehan served as the Chief Executive Officer of the C.I.S. Defendants. Sheehan has

served on the Board of Directors of the C.I.S. Defendants since 2011.

                                 SOUTH BAY OPERATIONS




                                                5
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 6 of 79




        19.         As described infra, Defendants own and/or operate a number of mental health

centers, as defined by 130 C.M.R. § 429.402, throughout the Commonwealth of Massachusetts,

including, for purposes of this action:

               a.          Attleboro Mental Health Clinic, 607 Pleasant Street, Suite 115, Attleboro,

                           MA 02703

               b.          Brockton Mental Health Clinic, 103 Commercial Street, Brockton, MA

                           02302 (headquarters)

               c.          Cape Cod Mental Health Clinic, 470 Main Street, Mashpee, MA 02649

               d.          Chelsea Outreach Program Center, 70 Everett Avenue, Suite 515, Chelsea,

                           MA 02150

               e.          Dorchester Mental Health Clinic, 415 Neponset Avenue, 3rd Floor,

                           Dorchester, MA 02122

               f.          Fall River Mental Health Clinic, 1563 North Main Street, Suite 202, Fall

                           River, MA3

               g.          Lawrence Mental Health Clinic, 360 Merrimack Street, Building 9, Door-

                           H, Lawrence, MA 01843

               h.          Leominster Mental Health Clinic, 80 Erdman Way, Suite 208, Leominster,

                           MA 01453

               i.          Lowell Mental Health Clinic, 22 Old Canal Drive, Lowell, MA 01851

               j.          Lynn Mental Health Clinic, 181 Union Street, Suite J, Lynn, MA 01901

               k.          Malden Mental Health Clinic, 22 Pleasant Street, Malden, MA 02148




3
  After South Bay opened the Swansea Clinic in September 2016, all operations at the Fall River Clinic were
transferred to the Swansea Clinic.

                                                        6
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 7 of 79




             l.          Pittsfield Outreach Program Center, 100 North Street, Pittsfield, MA

                         01201

             m.          Plymouth Mental Health Clinic, 50 Aldrin Road, Plymouth, MA 02360

             n.          Salem Mental Health Clinic, 35 Congress Street, Suite 214, Salem, MA

                         01970

             o.          Springfield Mental Health Clinic, 140 High Street, Suite 230, Springfield,

                         MA 01105

             p.          Swansea Mental Health Clinic, 463 Swansea Mall Drive, Swansea, MA

                         02777

             q.          Weymouth Mental Health Clinic, 541 Main Street, Suite 303, Weymouth,

                         MA 02190

             r.          Worcester Mental Health Clinic, 340 Main Street, Suite 818, Worcester,

                         MA 01608

Collectively, these entities are referred to as “South Bay.” Individually, each entity will be

referred to by “the [Location] Clinic”—e.g., the Plymouth Clinic.

       20.        At all relevant times, South Bay has been a MassHealth provider, and has

operated and billed under MassHealth provider identification (“ID”) numbers 110000049,

110000050 and 110104404. Each South Bay clinic is designated by a letter code in addition to

one of the three South Bay provider IDs, as follows:

  Clinic Name                          Provider ID + Location
  Attleboro                                         110000049L
  Brockton                                          110000049E
  Cape Cod                                         110000049M
  Chelsea                                          110104404A
  Dorchester                                       110000049W
  Lawrence                                         110000050A


                                                  7
            Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 8 of 79




     Clinic Name                                Provider ID + Location
     Leominster                                              110000050I
     Lowell                                                 110000049N
     Lynn                                                   110000050H
     Malden                                                 110000049V
     Plymouth                                               110000049F
     Salem                                                  110000050F
     Springfield                                            110000049X
     Swansea (formerly Fall River)                          110000049P
     Weymouth                                               110000049G
     Worcester                                              110000050B


           21.      During the relevant time period, all of the South Bay clinics were licensed by the

Massachusetts Department of Public Health (“DPH”), which issues clinic licenses for mental

health centers.4 During the relevant time period, the Brockton Clinic was the main, or parent,

center. All of the other South Bay centers in Massachusetts were considered satellite facilities of

the Brockton Clinic.

THE RELATIONSHIPS AMONG THE DEFENDANTS AND THEIR OWNERSHIP AND
                     CONTROL OF SOUTH BAY

           22.      South Bay was founded in 1986 by Scanlon.

           23.      From 1986 through April 12, 2012, Scanlon owned all of the outstanding capital

stock of South Bay, and he served as its sole officer and director.

           24.      In early 2012, the H.I.G. Defendants and Sheehan formed the C.I.S. Defendants to

acquire South Bay from Scanlon.

           25.      The C.I.S. Defendants were both incorporated on February 29, 2012 in Delaware

as holding investment companies.




4
    The clinic licenses for the South Bay clinics are included as Exhibit 1.

                                                             8
           Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 9 of 79




       26.      On April 12, 2012, Scanlon entered into a stock purchase agreement to sell all

rights, title, and interest in all capital stock of South Bay to the C.I.S. Defendants. In exchange,

the C.I.S. Defendants issued Scanlon a cash payment, shares of common stock in C.I.S.H., and a

promissory note, which, in sum, were worth $31,250,691.

       27.      According to company organizational charts, C.I.S.H. indirectly owns C.I.S.,

which directly owns South Bay.

       28.      The corporate filings for the C.I.S. Defendants with the Corporations Division of

the Secretary of the Commonwealth of Massachusetts identify Sheehan as the Chief Executive

Officer and Scanlon as the Chief Clinical Officer of both companies at the time of formation.

The corporate filings also list Nicholas Scola, Steven Loose, Eric Tencer, Sheehan, and Scanlon

as the members of the Boards of Directors of both companies at the time of formation. According

to internal documents and filings with the Secretary of the Commonwealth, they were also

members of the Board of Directors of South Bay. See Exhibit 2.

       29.      Scola, Loose, and Tencer are employees of H.I.G. Growth Partners, the majority

shareholder of the C.I.S. Defendants. H.I.G. Growth Partners is the dedicated capital investment

affiliate of H.I.G. Capital, LLC.

       30.      According to company organization charts, H.I.G. Growth Partners owns 71.1%

and Sheehan owns 5.4% of C.I.S.H.

       31.      Loose is the Managing Director of H.I.G. Growth Partners and a “Senior

Member” of HIG Capital. Scola and Tencer are Principals of H.I.G. Growth Partners and HIG

Capital.

       32.      The ownership of South Bay post-acquisition is reflected in an organizational

chart, which was provided to MassHealth, attached as Exhibit 3.



                                                  9
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 10 of 79




       33.     From April 2012 on, the board members of the C.I.S. Defendants were heavily

involved in the operational decisions of South Bay, including approving contracts, strategic

planning, budgeting, and earnings issues.

       34.     Prior to partnering with the H.I.G. Defendants to create the C.I.S. Defendants and

acquire South Bay, Sheehan had been working in behavioral health care for over 30 years.

       35.     Since their formation, the C.I.S. Defendants have acquired two companies in

addition to South Bay: Access Family Services, Inc. and Family Behavioral Resources, Inc.

Since its formation, C.I.S. has also engaged in two “tuck-in” acquisitions: Autism Education

Research Institute (which was integrated into Family Behavioral Resources, Inc.) and Carolina

Choice (which was integrated into Access Family Services, Inc.).

       36.     At some point in 2013 or 2014, Scanlon left his position as Chief Clinical Officer

and left the Board of Directors of the C.I.S. Defendants.

       37.     At some point in 2016, Sheehan left his position as Chief Executive Officer but

remained a member of the Board of Directors of the C.I.S. Defendants.

       38.     At some point in 2016, Andrew Calkins joined C.I.S. as the Chief Executive

Officer.

       39.     The Board of Directors of the C.I.S. Defendants now consists of Calkins,

Sheehan, and H.I.G. employees Scola, Loose, and Tencer.

                    STATUTORY AND REGULATORY FRAMEWORK

I.     MASSHEALTH REGULATIONS

       40.     As MassHealth providers, the South Bay mental health centers must comply with

MassHealth regulations. See 130 C.M.R. § 429.401 (“All Mental Health Centers participating in

MassHealth must comply with the MassHealth regulations, including but not limited to



                                                10
          Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 11 of 79




MassHealth regulations set forth in 130 CMR 429.000 and 450.000.”). South Bay’s provider

contract also requires South Bay to comply with all state and federal laws, regulations, and rules

applicable to participation in MassHealth.

          41.   The regulations governing mental health centers such as South Bay are set forth at

130 C.M.R. §§ 429.000 et seq.

          42.   The regulations governing all providers who participate in MassHealth are set

forth at 130 C.M.R. §§ 450.000 et seq.

          A.    MassHealth Mental Health Center Regulations

          43.   A mental health center is defined in 130 C.M.R. § 429.402 as “an entity that

delivers a comprehensive group of diagnostic and psychotherapeutic treatment services to

mentally or emotionally disturbed persons and their families by an interdisciplinary team under

the medical direction of a psychiatrist.”

          44.   Pertinent to this case, 130 C.M.R. §§ 429.422-24 set forth the requirements that

must be met by each mental health center that is certified by MassHealth and bills for services to

MassHealth members regarding who may administer, operate, and provide the mental health

services billed to MassHealth.

          45.   The regulations provide specific requirements for: (1) managerial staff

composition for each center; and (2) licensure and supervision requirements of staff at each

center.

          46.   There are several types of mental health centers defined in 130 C.M.R. § 429.402,

including, as relevant to this action, parent centers and satellite facilities.




                                                   11
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 12 of 79




         47.      A parent center is the central location of the mental health center, at which most

of the administrative, organizational, and clinical services are performed.5 130 C.M.R. §

429.402.

         48.      A satellite facility is a mental health center program at a different location from

the parent center that operates under the license of and falls under the fiscal, administrative, and

personnel management of the parent center; and which is open to patients more than 20 hours a

week and offers more than 40 person hours a week of services to patients. Id.

         49.      Satellite facilities are further separated into autonomous satellite programs and

dependent satellite programs. Id. An autonomous satellite program is a mental health center

program operated by a satellite facility with sufficient staff and services to substantially assume

its own clinical management independent of the parent center. Id. A dependent satellite program

is a mental health center program in a satellite facility that is under the direct clinical

management of the parent center. Id.

         50.      Each mental health center must “have a balanced interdisciplinary staffing plan

that includes three or more core professional staff members who meet the qualifications outlined

in 130 C.M.R. § 429.424 for their respective professions. Of these, one must be a psychiatrist,

and two must be from separate nonphysician core disciplines, including psychology, social work,

or psychiatric nursing.” Id. § 429.422(A).

         51.      Further, each parent center and each autonomous satellite program “must employ

the equivalent of at least three full-time professional staff members, two of whom must be core

team members who meet qualifications outlined in 130 C.M.R. § 429.423 for their respective




5
 As mentioned above, at all relevant times to this action, the Brockton Clinic was the parent center, and the other
centers were satellite facilities.

                                                         12
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 13 of 79




disciplines” and must meet the managerial staff composition requirements contained in 130

C.M.R. §§ 429.422-23. Id. § 429.422(C).

       52.     “Dependent satellite programs must employ at least two full-time equivalent

professional staff members from separate nonphysician core disciplines. The Director of Clinical

Services at the parent center must ensure that supervision requirements of 130 C.M.R. §

429.438(E) are performed. If the satellite program’s staff do not meet the qualifications for core

disciplines as outlined in 130 C.M.R. § 429.424, they must receive supervision from qualified

core staff professionals of the same discipline at the parent center.” Id. § 429.422(D).

       53.     Each mental health center must also designate a professional staff member to be

the clinical director. Id. § 429.423(B). The clinical director must be licensed, certified, or

registered to practice as a board-certified psychiatrist, a licensed psychologist, a licensed

independent clinical social worker, or a registered psychiatric nurse, and must have had at least

five years of full-time supervised clinical experience subsequent to obtaining a master’s degree,

two years of which must have been in an administrative capacity. Id. § 429.423(B)(1). The

clinical director must be employed on a full-time basis. Id.

       54.     The remainder of the staff must also be credentialed and qualified before they can

supervise others, or diagnose, treat, and bill for mental health services rendered to MassHealth

members. These requirements are set forth in 130 C.M.R. § 429.424. See also 130 C.M.R.

429.441(A).

       55.     During the relevant time period, 130 C.M.R. § 429.424 was titled “Qualifications

of Staff by Core Discipline.” On January 1, 2014, MassHealth changed the title of this section to

“Qualifications of Professional Staff Authorized to Render Billable Mental Health Services by

Core Discipline.” Id. § 429.424 (emphasis added). (The provision was otherwise unchanged,



                                                  13
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 14 of 79




except for the addition of a subsection covering psychiatric clinical nurse specialists. Id. §

429.424(E).)

       56.     To bill MassHealth, the professionals diagnosing and treating MassHealth

members must hold a degree or license as a psychiatrist, psychologist, social worker, psychiatric

nurse, psychiatric clinical nurse specialist, counselor, or occupational therapist. See id. §

429.424.

       57.     Each of these respective professions has specific criteria regarding the

professional staff members’ credentials that must be met so that they may provide services to

MassHealth members. See id. § 429.424(A)-(G). For example, § 429.424(C) and (F) provide the

requisite criteria for social workers and counselors:

       Social Workers: At least one staff social worker must have a master’s degree in

       social work from an accredited educational institution with at least two years of

       full-time supervised clinical experience subsequent to obtaining a master’s

       degree, and must also be licensed or have applied for and have a license pending

       as an independent clinical social worker by the Massachusetts Board of

       Registration of Social Workers. Id. § 429.424(C)(l). Any additional social

       workers who are not licensed independent social workers must provide services

       under the direct and continuous supervision of an independent clinical social

       worker. These social workers must be licensed or applying for licensure as

       certified social workers by the Massachusetts Board of Registration of Social

       Workers and have received a master’s degree in social work and completed two

       years of full-time supervised clinical work in an organized graduate internship

       program. Id. § 429.424(C)(2).



                                                  14
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 15 of 79




        All unlicensed counselors must be under the direct and continuous supervision of

        a fully qualified professional staff member trained in one of the core disciplines of

        psychiatry, psychology, social work, and psychiatric nursing. 130 C.M.R. §

        429.424(F)(1).6 All counselors must also hold a master’s degree in counseling

        education, counseling psychology, or rehabilitation counseling from an accredited

        educational institution and must have had two years of full-time supervised

        clinical experience in a multidisciplinary mental health setting subsequent to

        obtaining the master’s degree. Id. § 429.424(F)(1).

        58.      Essentially, to bill MassHealth for treating and diagnosing patients, an individual

must be licensed by the appropriate Board or eligible to apply for licensure with the appropriate

Board, or he or she must be directly and continuously supervised by one who is. The difference

between the supervision requirements at dependent satellite programs versus autonomous

satellite programs is that the direct and continuous supervision in an autonomous program must

take place within that autonomous center, whereas the supervision in a dependent satellite

program may come from the parent center.

        59.      MassHealth payment for rendered services is conditioned on satellite facilities’

compliance with the regulations regarding staff supervision and integration with parent centers at

130 C.M.R. §§ 429.422-24 & 429.438. Id. § 429.439.

        60.      Section 601 of the Mental Health Center Manual in the MassHealth Manual

Provider Series sets forth billing codes that correspond to particular mental health services.




6
  Prior to November 2015, 130 C.M.R. § 429.424(F)(1) read “All counselors and unlicensed staff included in the
center must be under the direct and continuous supervision of a fully qualified professional staff member trained in
one of the core disciplines described in 130 CMR 429.424(A) through (D).” Even after this regulation took effect,
licensed mental health counselors (LMHCs) could not supervise other clinicians because counseling is not one of the
four “core disciplines” listed in 429.424(A) through (D).

                                                        15
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 16 of 79




Section 601 contains descriptions of each mental health service, and providers use these codes to

bill MassHealth for services. During the relevant time period, Section 601 of MassHealth’s then-

operative Mental Health Center Manual required that services be performed “by [a] professional

staff member as defined in 130 CMR 429.424.”7

         61.      These requirements are paramount to ensuring that MassHealth members—

including some of the most vulnerable populations of impoverished and disabled citizens—

receive necessary and appropriate treatment and services to which they are entitled under the

law.

         62.      MassHealth, through its formal regulations, has made it plain that compliance

with the requirements set forth above are material to its payment decision—the regulations

forbid reimbursement for services provided by personnel who fail to meet these requirements.

Further, such requirements are also material to the payment decision of any person with whom

MassHealth has contracted to administer claims presented by mental health centers, including

MBHP and the MCOs.

         B.       MassHealth All Provider Regulations

         63.      In addition to the specific regulations governing mental health centers, all

MassHealth providers are subject to the regulations at 130 C.M.R. §§ 450.000 et seq.

         64.      These “All Provider” regulations state, in relevant part, that every provider under

contract with MassHealth agrees to comply with all laws, rules, and regulations governing

MassHealth. 130 C.M.R. § 450.223(C)(1).




7
  In the current version of the manual, Section 601 continues to be clear that reimbursement is contingent on
compliance with the MassHealth regulations discussed above: “MassHealth pays for services represented by the
codes listed in Subchapter 6 in effect at the time of service, subject to all conditions and limitations in MassHealth
regulations at 130 CMR 429.000 and 450.000.”

                                                          16
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 17 of 79




         65.      The regulations also state that every provider under contract with MassHealth

certifies when submitting a claim for payment that “the information submitted in, with, or in

support of the claim is true, accurate, and complete.” Id. § 450.223(C)(2)(e).

         66.      The MassHealth regulations governing overpayments state, “A provider must

report in writing and return any overpayments to the MassHealth agency within 60 days of the

provider identifying such overpayment or, for payments subject to reconciliation based on a cost

report, by the date any corresponding cost report is due, whichever is later.” Id. § 450.235(B).

         67.      A provider is liable to the MassHealth agency for the full amount of any

overpayments, or other monies owed under 130 C.M.R. §§ 450.000 et seq., including but not

limited to 130 C.M.R. § 450.235(B), or under any other applicable law or regulation. Id. §

450.260(A).

         68.      MassHealth regulations define a “member” as “a person determined by the

MassHealth agency to be eligible for MassHealth.” Id. § 450.101. The regulations do not

distinguish between those members receiving benefits through MassHealth fee-for-service, or

through one of MassHealth’s contracting entities, such as MBHP or its MCOs. Thus, claims

submitted by providers with respect to services to members through any of these mechanisms

must comply with Medicaid regulations.

II.      ADDITIONAL REGULATIONS

         69.      Numerous other agencies in the Commonwealth promulgate regulations that

require facilities to have qualified clinicians and appropriate supervision in mental health centers.

DPH, the agency responsible for the clinical licensure and regulation of mental health centers,8

promulgates similar staffing and personnel qualification regulations at 105 C.M.R. §§ 140.000 et


8
 Under 130 C.M.R. § 140.101, “[e]very entity that falls within the definition of ‘clinic’ in Mass. Gen. Laws c. 111,
§ 52 is required by Mass. Gen. Laws c. 111, §§ 51 and 56 to obtain a clinic license from [DPH].”

                                                         17
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 18 of 79




seq. These regulations mandate appropriate staff licensure and supervision. For example, section

140.530(E) provides that unlicensed staff members must be clinically supervised on a regular

basis by professional staff members as defined in 105 C.M.R. § 140.530(C), and that

documentation of supervision of such staff must be kept and available for review.

       70.        The Massachusetts Division of Professional Licensure (“DPL”) Board of

Registration of Social Workers propounds regulations relating to the standards of professional

practice and conduct in social work, which are set forth at 258 C.M.R. §§ 20 et seq. The

regulations state that it is “unethical or unprofessional conduct” to authorize or permit “a person

to perform functions or services which constitute the practice of social work . . . when one knows

or has reason to know that said person is not licensed by the Board and that a license is required”

to perform the services rendered. 258 C.M.R. § 20.01(5). Section 20.01(6) further states that it is

unethical to allow a licensed social worker to perform a particular service when one knows, or

has reason to know, that the performance of that service “exceeds the legally permissible scope

of practice for that level of licensure.” The regulations further state that it is unethical to engage

in any course of conduct that is prohibited by any provisions of the Code of Ethics of the

National Association of Social Workers. 258 C.M.R. § 20.01(10). Section 20.03 forbids a social

worker from performing any service which “exceeds the legally permissible scope of practice for

his licensure.”

                    MASSHEALTH CLAIMS SUBMISSION AND BILLING

I.     MASSHEALTH REVENUE STREAMS

       71.        There are three streams of payment that are at issue in this action and that will be

relevant to determining total damage amounts. These are payments to South Bay through fee-for-

service (“FFS”) providers, MBHP providers, and MCO providers.



                                                   18
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 19 of 79




        72.      At all relevant times, all of the South Bay clinics that are the subject of this action

received payment through all three of these revenue streams.

        73.      Section 1115 of the Social Security Act gives the Secretary of Health and Human

Services authority to approve experimental, pilot, or demonstration projects that promote the

objectives of the Medicaid program. Since 1992, the Commonwealth has operated under a

section 1115 Demonstration waiver. The 1992 waiver authorized a behavioral health carve-out

program for MassHealth recipients. Under this arrangement, behavioral health care services for

some MassHealth members are administered by an MCO.

        74.      MassHealth beneficiaries who receive primary health insurance coverage from

MassHealth may enroll in either MassHealth’s Primary Care Clinician (“PCC”) Plan or an MCO

plan. Both the PCC plan and the MCO plans provide mental health benefits to MassHealth

beneficiaries. MassHealth directly administers health care benefits, including mental health care,

for beneficiaries not enrolled in the PCC plan or an MCO plan on a FFS basis.9 At all relevant

times, the South Bay clinics mentioned herein were providers credentialed with MassHealth’s

FFS program, and were therefore required to comply with all applicable state and federal

regulations, including those set forth in the Statutory and Regulatory Background section of this

Complaint.

        75.      MassHealth’s PCC plan administers health care benefits on a FFS basis. As stated

above, for MassHealth members enrolled in the PCC plan, mental health care claims are paid for

and administered by a private contractor who enters into a written agreement with MassHealth.

Since 1996, MBHP, a subsidiary of ValueOptions Inc., has served as the behavioral health


9
 Certain MassHealth beneficiaries are not required to enroll in PCC or an MCO. These exempt individuals include
MassHealth members who are 65 or older, members who have Medicare or other primary health insurance,
members receiving services from DCF or DYS, and members enrolled in a home- or community based-services
waiver. See 130 C.M.R. 508.001 et seq.

                                                      19
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 20 of 79




vendor for MassHealth’s PCC enrollees.10 MassHealth’s PCC Plan contracts with MBHP to

provide, on a managed care basis, mental health care services to MassHealth members.

        76.      MassHealth pays MBHP for each MassHealth member on a capitated (a fixed

monthly fee per beneficiary) basis from Medicaid Program funds MassHealth receives from the

United States and the Commonwealth of Massachusetts.

        77.      At all relevant times, the South Bay clinics that are the subject of this action were

credentialed with MBHP.

        78.      MassHealth beneficiaries enrolled in the MCO plan must enroll in one of the

MCOs approved by MassHealth. The MCO is responsible for delivering and paying for the

members’ health care services. MassHealth pays for the medical and behavioral health services

provided to MassHealth members enrolled in an MCO on a capitated basis from Medicaid

Program funds MassHealth receives from the United States and the Commonwealth of

Massachusetts. Each MCO contracts with medical and behavioral health care providers within its

network, and claims for services provided to MassHealth members enrolled in the MCO are paid

by the MCO with funds provided by MassHealth, pursuant to each MCO’s contract with

MassHealth. The South Bay clinics that are the subject of this action were credentialed with the

following MCOs:

                                      BMC HealthNet Plan
                                      CeltiCare
                                      Fallon Community Health Plan
                                      Health New England (HNE)
                                      Neighborhood Health Plan (NHP)
                                      Tufts Network Health Plan
                                      United Healthcare




10
  In December 2014, ValueOptions Inc. merged with Beacon Health Holdings. Both entities are subsidiaries of
Beacon Health Options (“Beacon”).

                                                      20
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 21 of 79




       79.     Massachusetts regulations do not distinguish among MassHealth beneficiaries

who receive MassHealth benefits via FFS, MassHealth beneficiaries who receive MassHealth

benefits via MBHP, and MassHealth beneficiaries who receive benefits via MCOs. All of these

MassHealth beneficiaries are MassHealth members under 130 C.M.R. § 450.101, and their

benefits are paid for using funds that have been provided by the United States and the

Commonwealth through the Massachusetts Medicaid Program. Consequently, payment for these

services, whether the claims are submitted to MassHealth directly or through MBHP or one of

the MCOs, comes from the Massachusetts Medicaid program.

II.    CLAIMS SUBMISSION

       80.     Mental health care providers such as South Bay contract with MBHP and MCOs

to provide mental health services to MassHealth members. MBHP and MCOs pay these mental

health care providers with funds they have received from the United States and the

Commonwealth through the Massachusetts Medicaid Program.

       81.     All claims submitted by mental health care providers on behalf of any MassHealth

beneficiary, regardless of whether that beneficiary receives mental health care on a FFS basis or

through MBHP or an MCO, must comply with Massachusetts Medicaid regulations. Every

provider that submits claims to MassHealth must comply with the MassHealth regulations,

including those set forth in 130 C.M.R. §§ 429.000 et seq. and §§ 450.000 et seq., and every

provider that submits claims to MassHealth certifies when submitting a claim for payment that

“the information submitted in, with, or in support of the claim is true, accurate, and complete.”

130 C.M.R. § 450.223(C)(2)(e). Therefore, providers impliedly certify that they are complying

with applicable regulations when submitting claims for payment.




                                                21
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 22 of 79




       82.       Similarly, pursuant to all provider agreements between MBHP and the various

MCOs, providers must comply with all state and federal regulatory requirements. Neither MBHP

nor an MCO can change MassHealth’s conditions of payment for MassHealth providers. MBHP

and MCO contracts do not alter the expectations of MassHealth regarding regulatory

compliance.

       83.       Under the Massachusetts False Claims Act, a “claim” is “made to a contractor,

subcontractor, grantee or other person, if the money or property is to be spent or used on behalf

of or to advance a program or interest of the commonwealth or political subdivision thereof and

if the commonwealth or any political subdivision thereof: (i) provides or has provided any

portion of the money or property which is requested or demanded; or (ii) will reimburse directly

or indirectly such contractor, subcontractor, grantee or other person for any portion of the money

or property which is requested or demanded.” Mass. Gen. Laws c. 12, §§ 5A.

       84.       A request for payment made by a provider to MBHP or an MCO on behalf of a

MassHealth member is a “claim” for the purposes of Mass. Gen. Laws c. 12, §§ 5B and 5C.

Presenting a false or fraudulent request or demand for payment to MBHP or an MCO for

services provided to a MassHealth member is a “false claim” for the purposes of Mass. Gen.

Laws c. 12, §§ 5B and 5C.

       85.       The Current Procedural Terminology (“CPT”) coding system, developed by the

American Medical Association, is designed to provide information about services provided for

financial and administrative purposes. CPT codes identify for the payer the services for which

the provider seeks reimbursement. MassHealth, along with MBHP and the MCOs, uses the CPT

coding system for services performed by mental health clinicians or other qualified health care

practitioners.



                                                22
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 23 of 79




       86.     The list of CPT codes, and descriptions thereof used by MassHealth, that

correspond to billable mental health services under MassHealth are set forth at Section 601 of the

Mental Health Center Manual.

       87.     Claims submitted to MassHealth, MBHP, and MCOs are submitted in batches and

either approved or denied based on applicable system edits. A system edit may automatically

deny a claim if a required field is not filled out—for example, the name of the member who

received the services, or a valid provider number. Additionally, claims or providers may be

flagged for further review for high utilization of certain CPT codes, or other anomalies. Usually,

though, claims are batched for submission and are then approved or denied by a computer

algorithm that allows or denies such claims based on the system edits that have been

programmed into the system.

       88.     In short, MassHealth providers bill largely on the honor system. Claims can be

denied automatically in the specific circumstances described supra if certain criteria are absent,

but beyond that, claims are usually paid if these criteria are met. If MassHealth, or the

Massachusetts Attorney General’s Office, later learns that claims should not have been paid—

whether due to fraud or for any other reason—it must then use other tools to recoup these claims,

which have already been paid out.

       89.     For mental health centers, claims are submitted with information about the

MassHealth member’s ID number, the CPT code for the service rendered, and the servicing

provider’s ID. The servicing provider ID is the provider number for the center, as well as a

location code—for example, South Bay’s Brockton Clinic is 110000049E.

       90.     The Massachusetts Attorney General’s Office has access to claims data submitted

by mental health centers such as the South Bay clinics through the Medicaid Management



                                                 23
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 24 of 79




Information System (“MMIS”). This database, which allows investigators to review and export

reports of claims information based on the provider ID, does not allow investigators to run

reports on or export information about the treating provider ID—that is, the name of the clinician

who actually provided the services to the MassHealth member. This information should be kept

in patient files or other records kept by the facility that would indicate which MassHealth

members were treated by which clinicians or counselors.

III.     SOUTH BAY CLAIMS

         91.      The following counseling services were billed by South Bay during the relevant

time period:11

         90791: Psychiatric diagnostic evaluation

         90806: Individual psychotherapy, insight oriented, behavior modifying and/or supportive,
                 in an office or outpatient facility, approximately 45 to 50 minutes face-to-face
                 with the patient (by professional staff member as defined in 130 C.M.R. §
                 492.424)12

         90832: Psychotherapy, 30 minutes with patient and/or family member

         90834: Psychotherapy, 45 minutes with patient and/or family member

         90847: Family psychotherapy (conjoint psychotherapy) (with patient present) (by
                 professional staff member as defined in 130 C.M.R. § 429.424)

         90853: Group psychotherapy (other than of a multiple-family group) (by professional
                staff member as defined in 130 C.M.R. § 429.424)

         90882: Environmental intervention for medical management purposes on a psychiatric
                patient’s behalf with agencies, employers or institutions

         90887: Interpretation or explanation of results of psychiatric, other medical examinations
                and procedures, or other accumulated data to family or other responsible persons,
                or advising them how to assist patient (per one-half hour)


11
   This list is not exhaustive, but representative of the types of services and codes for which counseling was billed to
MassHealth. A full list of counseling and medication management codes billed by each center and used in the
calculation of claims data can be found in the claims summary chart included as Exhibit 4.
12
   A number of the CPT codes for psychotherapy were revised on January 1, 2013. CPT code 90806 is not in the
current list of CPT codes, but was in use until January 1, 2013.

                                                          24
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 25 of 79




       92.     From August 11, 2009 through December 1, 2017, South Bay has received

payment from MassHealth FFS, MBHP, and MCOs based on counseling and medication

management procedure codes in the amounts of $29,827,096.23, $61,893,542.87, and

$33,632,007.53, respectively, for a total of $125,353,646.63. A full list of counseling services

and medication management codes for these claims billed to MassHealth, MBHP, and MCOs is

included in the summary claims data set forth at Exhibit 4.

                 MBHP AND MCO CREDENTIALING REQUIREMENTS

       93.     As set forth above, all mental health centers providing services to and submitting

claims for services provided to MassHealth members must comply with Massachusetts Medicaid

regulations, regardless of whether a particular member receives mental health care on a FFS

basis or through MBHP or an MCO.

       94.     Under MassHealth regulations, it is the responsibility of the Director of Clinical

Services at the mental health center to ensure that the center’s staff members meet the

requirements of 130 C.M.R. § 429.424. See 130 C.M.R. § 429.423(B)(2).

       95.     MBHP and the MCOs require mental health centers to actively investigate

whether their staff has the minimum qualifications for providing mental health services and to

make explicit certifications for each and every practitioner that the relevant qualification

requirements have been met. Only if the mental health facility makes the appropriate

certifications—which must be affirmed every three years—will MBHP and the MCOs accept

claims for services provided by the practitioner. Thus, if MBHP or an MCO pays a claim for

services provided by a practitioner who does not meet the requirements of § 429.424 (or other

licensure, qualification, or supervision requirements), it is only because the mental health clinic




                                                 25
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 26 of 79




has made a deliberate false statement or provided certifications in reckless disregard of the truth

or falsity of its statements.

        96.     According to MBHP’s credentialing criteria, outlined in the MBHP Provider

Manual, all master’s-level counselors must be supervised by a Licensed Independent Clinical

Social Worker (“LICSW”), a licensed psychologist, an Advanced Practice Registered Nurse

board-certified in psychiatric nursing, or a licensed psychiatrist meeting MBHP’s credentialing

criteria. See Exhibit 5. The MBHP Provider Manual further requires that all credentialed

providers comply with all applicable state and federal laws and regulations, licensing and

accreditation requirements, and federal and state affirmative action requirements, and that they

conform to all applicable licensing, certification, and other professional standards as set forth in

applicable state and federal laws and regulations. See Exhibit 6.

        97.     As part of the credentialing process, South Bay and other mental health centers

certify to MBHP that the individuals performing the billable services are qualified and able to

perform the essential functions of their positions, and that they are in compliance with all

licensing and supervision requirements.

        98.     MBHP requires providers, such as South Bay, to update MBHP within 10 days if

there are “material” changes in credentialing or re-credentialing applications. MBHP will

terminate network participation if a provider fails to comply with its credentialing update

requirements.

        99.     MBHP may credential unlicensed master’s-level mental health counselors so they

may provide services to MassHealth beneficiaries, but only if the unlicensed master’s-level

counselor has a master’s degree from an accredited college or university, is supervised by a

licensed clinician meeting MBHP’s credentialing criteria, and is in the process of completing



                                                 26
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 27 of 79




their 24-month post-master’s training required to attain licensure. A master’s-level mental health

counselor who is unwilling to take the professional licensing exam, or is unable to pass the

licensing exam within 24 months, cannot bill MBHP for services.

       100.    In its contracts with MBHP and the MCOs, South Bay has agreed that MBHP and

the MCOs may impose sanctions (including suspension and termination of network

participation) for credentialing/re-credentialing failures, professional competency and/or conduct

issues, quality of care concerns/issues, and violations of state or federal laws, rules, or

regulations.

       101.    The credentialing requirements described above apply to claims made on behalf

of PCC Plan members whose mental health benefits are managed by MBHP.

       102.    Virtually the same credentialing criteria apply to MassHealth beneficiaries in

MCO plans. MBHP and Beacon are subsidiaries of Beacon Health Holdings and have nearly

identical credentialing criteria. With the exception of Tufts-Network Health and CeltiCare, all of

the MCOs contract out the management of their behavioral healthcare services to Beacon.

Although Tufts Network Health and CeltiCare do not utilize Beacon as a contractor for their

behavioral healthcare services, their credentialing criteria are nearly identical to Beacon’s

criteria. The credentialing model is widely adopted within the industry.

       103.    The credentialing process established by MBHP and the MCOs ensures that

providers are meeting government regulations and standards of behavioral health service. It also

establishes that compliance with MassHealth’s qualifications, licensure, and supervision

requirements is material to MBHP’s and the MCOs’ payment decisions. MBHP and the MCOs

would not have established and enforced these elaborate credentialing requirements if they did

not intend to enforce the requirement that MassHealth funds will only be used to pay for services



                                                  27
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 28 of 79




performed by qualified and properly supervised practitioners. If the provider performs the

credentialing process in good faith, mental health practitioners who do not meet MassHealth’s

qualifications will be identified and neither MBHP nor the MCOs will knowingly pay claims for

those practitioners’ services.

                                  FACTUAL ALLEGATIONS

       104.    At all relevant times, South Bay was required to comply with the statutory and

regulatory requirements enumerated in this Complaint, but was in violation of those

requirements. The South Bay clinics were not in compliance with the regulatory scheme set forth

above, and this non-compliance resulted in the knowing submission of false claims to

MassHealth, MBHP, and the MCOs.

I.     SOUTH BAY’S NONCOMPLIANCE WITH LICENSURE AND SUPERVISION
       REQUIREMENTS

       105.    South Bay employs staff therapists to provide mental health treatment to patients,

including MassHealth beneficiaries. Many of these therapists have master’s degrees, but are not

licensed as social workers or mental health counselors. MassHealth regulations expressly state

that only unlicensed social workers who “provide services under the direct and continuous

supervision of an independent clinical social worker” are qualified to provide mental health

services to MassHealth members. 130 C.M.R. § 429.424(C)(2). Similarly, “all unlicensed

counselors . . . must be under the direct and continuous supervision of a fully qualified

professional staff member” to provide services to MassHealth members. 130 C.M.R. §

429.424(F)(1). As set forth in detail below, a vast majority of unlicensed staff therapists at South

Bay clinics had no qualified supervisor during the applicable time period.

       106.     Each clinic is also required to have a clinic director who is “licensed, certified or

registered to practice in one of the core disciplines listed in 130 CMR 429.424, and must have

                                                 28
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 29 of 79




had at least five years of full-time, supervised clinical experience subsequent to obtaining a

master’s degree, two years of which must have been in an administrative capacity.” 130 C.M.R.

§ 429.423(B). As set forth below, many of the South Bay clinics did not have qualified clinic

directors during the applicable time period. In fact, many clinic directors were themselves

unlicensed.

        107.     Clinic directors at South Bay report to regional directors. regional directors report

to the Director of Clinical Services at the parent center. Prior to 2014, South Bay’s Director of

Clinical Services at the parent center (Brockton) was Jennifer Gearhart. In November 2014,

Gearhart was terminated and Sara Hart became South Bay’s Director of Clinical Operations.

        108.     Gearhart testified in a deposition pursuant to Civil Investigative Demand on June

6, 201713 that, after Scanlon created South Bay in Brockton in 1986 and began to open additional

clinics, she helped create the infrastructure at South Bay whereby clinic directors oversaw all

supervisors within their clinics, and a regional director oversaw the clinic directors at two or

three clinics.

        109.     Kathy Bangerter, South Bay’s Director of Utilization Management and

Compliance Officer from 2000 until 2012, testified on October 1, 2017 that, during that time

period, Scanlon and Gearhart were most responsible for ensuring that South Bay was complying

with MassHealth regulations. According to Bangerter, although South Bay had a “Compliance

Committee” during her tenure, it was a compliance committee “theoretically” and “in name

only.” Bangerter testified that, throughout her tenure as South Bay’s Compliance Officer,

Scanlon never once asked her to ensure South Bay was compliant with supervision regulations.




13
  Several depositions, including those referenced herein, were taken pursuant to Civil Investigative Demands issued
by the Commonwealth and/or the United States Attorney’s Office while the case was under seal.

                                                        29
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 30 of 79




       110.    Gearhart testified that, as President and CEO of South Bay, Scanlon was

responsible for ensuring South Bay was in compliance with state and federal regulations.

Gearhart stated that she was not trained in how to interpret regulations or ensure compliance with

regulations, so she could not have been the “go to” person at South Bay for guidance on what

South Bay needed to do to comply with regulations. When asked who was responsible for

ensuring that South Bay was satisfying payers’ performance specifications, Gearhart responded:

“I would say Peter [Scanlon] was. I mean, as the head of the company and the one who was

really in charge of the regulations. I mean, he would always say, ‘I’m the one that reads the

regulations. I know what the regulations are. . .’”

       111.    Scanlon confirmed in deposition testimony on September 29, 2017 that he

personally reviewed regulations promulgated by MassHealth during his tenure as President of

South Bay.

       112.    South Bay was not in compliance with the staffing and supervision regulations set

forth above. Relator Martino-Fleming raised these staffing and supervision issues with the

Defendants beginning in 2012, although South Bay’s systemic regulatory noncompliance had

been ongoing for years and had been a source of concern for South Bay’s billing department.

       113.    Martino-Fleming was hired as a “job coach” at South Bay in 2008. In that role,

she assisted South Bay’s staff therapists with documentation, billing, and time management.

       114.    In March 2012, Martino-Fleming was promoted to Coordinator of Staff

Development and Training. One of her duties in this role was to analyze South Bay employees’

educational background and experience, including those of new clinicians and supervisors.

Martino-Fleming learned that South Bay was hiring unlicensed and unqualified individuals,




                                                 30
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 31 of 79




placing them in roles for which they were not qualified, and not providing them with the required

oversight.

       115.    As part of her job duties at South Bay, Martino-Fleming would regularly visit

each facility of the organization to conduct trainings. She observed that at each South Bay

facility, South Bay employs staff therapists who are required by company mandate to diagnose

patients on the first session and to complete treatment plans and comprehensive assessments by

the third session. See Exhibit 7. Then they are supposed to treat clients on a weekly or bimonthly

basis. The staff therapists report to the facility Supervisors, who are responsible for providing

weekly supervision, overseeing client cases, conducting performance reviews, and conducting

administrative tasks. In reality, a vast majority of clinicians had no qualified supervision.

Martino-Fleming examined the educational backgrounds of hundreds of employees by reviewing

their resumes and prepared a summary showing that not only were the majority unlicensed, many

were not even license-eligible because: (1) they had degrees in areas such as expressive therapy,

art therapy, creative arts therapy, school counseling, somatic counseling, and agency counseling;

(2) they had degrees from unaccredited schools; or (3) they were missing the core clinical

courses, did not meet the 60-credit minimum, or did not have the needed internships. See Exhibit

8.

       116.    Pursuant to MassHealth regulations, each clinic needs to be managed by a core

team of individuals qualified pursuant to 130 C.M.R. § 429.422 and 130 C.M.R. § 429.423.

During the applicable time period, because of these deficiencies, every South Bay clinic,

including the parent clinic (Brockton), was in violation of § 429.422 and § 429.423.

       117.    MassHealth regulations specifically provide that services provided by a satellite

clinic are “reimbursable only if” the clinic director is licensed in one of the core disciplines



                                                  31
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 32 of 79




(licensed psychiatrist, licensed psychologist, independently licensed clinical social worker

(LICSW), psychiatric nurse specialist, or psychiatric nurse) and has at least five years’

experience after obtaining a master’s degree, 130 C.M.R. § 429.423(B)(1), yet several South Bay

clinics were operating with unlicensed clinic directors. In some cases, even the regional directors

were unlicensed.

       118.    Between 2009 and 2014, Martino-Fleming observed that a high percentage of

Clinic Directors and Regional Directors were not licensed, certified, or registered to practice in

one of the core disciplines during their employment with South Bay. A majority of the

individuals who held the title of Clinical Director and Regional Director at South Bay either

lacked a license, registration or certification completely; or lacked the correct type of license,

registration, or certification in one of the core disciplines, as required by 130 C.M.R. §§ 429.422

and 423. No Regional Directors were properly licensed in one of the core disciplines throughout

their tenure at South Bay. Out of eight (8) Regional Directors known to relator in the relevant

time period, two (2) were licensed in one of the core disciplines only during part of their tenure

at South Bay. See Regional and Clinic Directors License status, Exhibit 9.

       119.    Based on Martino-Fleming’s knowledge from her time at South Bay, she prepared

a table that reflects that, during the relevant time period, at least 28 individuals who held the

position of clinic director at one of the South Bay clinics did not have one of the licenses

required by § 429.423(B)(1), and 24 clinic directors had no license at all. See Exhibit 9.

       120.     South Bay’s own analysis confirms that at least the Attleboro Clinic, Cape Cod

Clinic, Chelsea Clinic, Fall River Clinic, Lawrence Clinic, Pittsfield Clinic, Plymouth Clinic, and

Springfield Clinic were all operating with unqualified clinic directors in violation of MassHealth




                                                 32
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 33 of 79




regulations. See Exhibit 10. All claims submitted by a clinic that did not have an appropriately

licensed clinic director are false and fraudulent.

       121.    All unlicensed counselors must be under the direct and continuous supervision of

a fully qualified professional staff member trained in one of the core disciplines (psychiatry,

psychology, social work, and psychiatric nursing). 130 C.M.R. § 429.424(F)(1). All counselors

must also hold a master’s degree in counseling education, counseling psychology, or

rehabilitation counseling from an accredited educational institution and must have had two years

of full-time supervised clinical experience in a multidisciplinary mental health setting subsequent

to obtaining the master’s degree. Id. § 429.424(F)(1). As set forth above, many counselors at

South Bay did not hold a master’s degree in counseling education, counseling psychology, or

rehabilitation counseling from an accredited educational institution and/or did not have two years

of full-time supervised clinical experience in a multidisciplinary mental health setting subsequent

to obtaining a master’s degree. See Exhibit 8. All claims submitted for therapy rendered by an

unlicensed clinician who did not meet these qualifications are false and fraudulent.

       122.    Moreover, a great majority of the supervisors between 2009 and 2015 were not

independently licensed/certified/registered in one of the core disciplines and thus were not

qualified to supervise other clinicians during their employment at South Bay. Because the

majority of these unlicensed South Bay clinicians had no qualified supervisor, they therefore

could not have been receiving the “direct and continuous supervision” required by 130 C.M.R. §

429.424. See Exhibit 9. All claims submitted for therapy rendered by an unlicensed clinician who

was not receiving “direct and continuous supervision” from an appropriately licensed supervisor

are false and fraudulent.




                                                 33
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 34 of 79




       123.    Even in clinics where there were supervisors with the appropriate licenses, many

unlicensed, master’s-level clinicians were not actually receiving required clinical supervision. As

evidenced by an email exchange between South Bay employees in July 2012, it was a company

policy at South Bay that master’s-level clinicians received no clinical supervision whatsoever in

the first 90 days of their employment. See Exhibit 11. As demonstrated by the new hire

evaluation form for a Mashpee employee in February 2016, South Bay’s practice of not

providing clinical supervision to employees in the first 90 days of their employment continued

until at least 2016. See Exhibit 12.

       124.    These were South Bay’s most inexperienced clinicians—the clinicians who

needed supervision the most—yet South Bay provided them with no clinical supervision

whatsoever. Therefore, all claims submitted for treatment rendered to MassHealth beneficiaries

by master’s-level clinicians in their first 90 days of employment are false.

       125.    Furthermore, in order to hide the fact that South Bay was hiring unlicensed staff

who were being supervised by unlicensed individuals, South Bay employed “licensed

signatories” whose function was to sign documents for billing purposes. These individuals were

signing off on documents stating what services were rendered to patients, without having directly

supervised the individuals who were ostensibly offering the “treatments.” In fact, for the most

part, the licensed signatories did not even meet the clinicians for whom they were certifying the

treatment provided. They were given stacks of files to sign without review and without

discussions with the counselors or the patients. See Exhibit 13; see also Exhibit 7.

       126.     South Bay was relying on a “waterfall effect” for supervision—as long as

someone up the chain on the company’s organizational chart was licensed (even if the only

licensed person up the chain was Gearhart, the Director of Clinical Services for all of South



                                                34
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 35 of 79




Bay), South Bay took no action to ensure the clinician’s actual supervisor or clinic director (or in

some cases, regional director) was appropriately licensed, or to ensure that the clinician was

actually being supervised.

       127.    Gearhart testified that the supervision issues got worse after Sheehan, the C.I.S.

Defendants, and the H.I.G. Defendants took over South Bay because “the pressure to grow was

astronomical compared to what it had been” prior to South Bay’s sale. Gearhart testified that she

repeatedly voiced her concerns to Scanlon, Sheehan, Ed Neuhaus, C.I.S. Chief Clinical Officer,

Jeff Quade, C.I.S. Vice President of Human Resources, and Michael Pelletier, the President and

Chief Operating Officer of South Bay as of March 2014. She testified that the infrastructure she

had created at South Bay was deteriorating—South Bay was hiring “more staff than the licensed

supervisors could handle” and not replacing licensed supervisors who left the company.

       128.    Gearhart testified that she did not think a licensed supervisor could properly

supervise more than seven or eight clinicians, yet by 2014, some licensed supervisors were

assigned twice that many supervisees.

       129.    Rose Lunney, Business Manager, also confirmed in an interview with

investigators from the Department of Health and Human Services, Office of Inspector General

and Attorney General’s Office on April 27, 2017 that South Bay’s billing staff did not check to

see if a clinician was licensed or supervised by a licensed clinician before billing MassHealth.

Lunney had been responsible for processing billing at South Bay since 1986, when Scanlon

founded South Bay.

       130.    Staffing and supervision deficiencies existed at all 17 South Bay clinics (as

detailed below) throughout the entire relevant time period. For examples of the patients who




                                                35
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 36 of 79




received treatment from therapists who lacked appropriate licenses and/or were not properly

supervised, see Exhibit 14, Exhibit 15, Exhibit 16, and Exhibit 17.

        Plymouth Clinic

        131.    The Plymouth Clinic is a satellite of the Brockton Clinic and is located at 50

Aldrin Road, Plymouth, Massachusetts. Katie McMakin joined South Bay in June 2008 as a staff

therapist at the Plymouth Clinic. She had just finished her master’s degree and had no license.

Six months later, South Bay promoted McMakin to supervisor at the Plymouth Clinic. At the

time South Bay promoted McMakin to supervisor, McMakin had only had her master’s degree

for six months and was still unlicensed. McMakin testified on June 28, 2017 that, despite the fact

that she was unlicensed, she was the only supervisor at the Plymouth Clinic at that time.

Although pursuant to the regulations, McMakin was unqualified to provide mental health

services herself without “direct and continuous supervision” by an independently licensed

clinician, South Bay charged her with supervising other master’s-level therapists at the Plymouth

Clinic. According to her testimony, not only was McMakin unlicensed, but her clinic director,

Jen (last name unknown), and her regional director, Amanda Pitts, were both unlicensed as well.

None of them were qualified to provide supervision as required by § 429.424.

        132.    Martino-Fleming is aware of 80 individuals who worked at the Plymouth Clinic,

only a handful of whom were independently licensed. There was only one independently

licensed supervisor, as reflected in the rosters for each clinic, attached as Exhibit 18. The

majority of staff therapists at the Plymouth Clinic were unlicensed and could not have been

adequately supervised as required by 130 C.M.R. § 429.424 given the lack of qualified

supervisors at the clinic.




                                                 36
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 37 of 79




        133.     The clinic directors and regional directors at the Plymouth Clinic were unlicensed

as were the majority of “supervisors” at the clinic. Therefore, the Plymouth Clinic was billing for

claims for services rendered to MassHealth beneficiaries by unlicensed clinicians who were not

being appropriately supervised. The Clinic was in violation of the staffing and supervision

regulations set forth herein, so all claims submitted to MassHealth (whether through FFS,

MBHP, or an MCO) by the Plymouth Clinic were false and fraudulent.14 For a breakdown of the

claims submitted by the Plymouth Clinic in the applicable time period, see Exhibit 4.

        Cape Cod Clinic

        134.     The Cape Cod Clinic is a satellite of the Brockton Clinic and is located at 470

Main Street, Mashpee, Massachusetts. In the spring or summer of 2009, South Bay again

promoted McMakin (who still only had a master’s degree and no license), this time to the role of

clinic director at the Cape Cod Clinic. South Bay assigned McMakin to be clinic director of the

Cape Cod Clinic when she was unlicensed and had only held a master’s degree for one year.

Although pursuant to the regulations, McMakin was unqualified to provide mental health

services herself without “direct and continuous supervision” by an independently licensed

clinician, South Bay charged her with supervising the supervisors of the Cape Cod Clinic’s

master’s-level therapists. McMakin held the role of clinic director at the Cape Cod Clinic for at

least a year and a half before she obtained her LMHC in 2011 or 2012. An LMHC is not even

qualified to serve as a clinic director under § 429.423 and is not qualified to provide supervision

to unlicensed clinicians under § 429.424.




14
  Because MassHealth regulations apply to all providers treating MassHealth beneficiaries regardless of whether
those beneficiaries are enrolled in the PCC plan, MBHP, or an MCO, all claims submitted by the clinic while not in
compliance were false regardless of whether the specific claim was submitted to MassHealth FFS, MBHP, or an
MCO.

                                                        37
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 38 of 79




        135.   After McMakin left her role as clinic director at the Cape Cod Clinic, South Bay

promoted Courtney Matto to the role of clinic director. Matto was also unlicensed. Matto

testified on June 22, 2017 that she held the position of clinic director at the Cape Cod Clinic

from February 2012 until June 2014. Although pursuant to the regulations, Matto was

unqualified to provide mental health services herself without “direct and continuous supervision”

by an independently licensed clinician, South Bay charged her with supervising the supervisors

of the Cape Cod Clinic’s master’s-level therapists. Matto didn’t receive her LMFT (which was

not even sufficient to satisfy the regulatory requirements regarding the qualifications of a clinic

director) until August 2013, a year and a half after South Bay promoted her to the role of clinic

director.

        136.   South Bay’s practice of hiring unlicensed clinic directors continued after Sheehan,

the C.I.S. Defendants, and the H.I.G. Defendants took over South Bay. After Matto left her role

as clinic director, an email exchange between Gearhart and Pelletier in May 2014 shows that

South Bay promoted yet another unqualified, unlicensed individual, Kristyn Riganese, to the role

of clinic director at the Cape Cod Clinic. See Exhibit 19.

        137.   Martino-Fleming is aware of at least 50 individuals who worked at the Cape Cod

Clinic, only a handful of whom were independently licensed. There was not a single

independently licensed supervisor. See Exhibit 18. The majority of staff therapists at the Cape

Cod Clinic were unlicensed and could not have been adequately supervised as required by 130

C.M.R. § 429.424 given the lack of qualified supervisors at the clinic.

        138.   The Cape Cod clinic directors and regional directors were unlicensed as were the

“supervisors” at the clinic. Therefore, the Cape Cod Clinic was billing for claims for services

rendered to MassHealth beneficiaries by unlicensed clinicians who were not being appropriately



                                                 38
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 39 of 79




supervised. The clinic was in violation of the staffing and supervision regulations set forth

herein, so all claims submitted to MassHealth (whether through FFS, MBHP, or an MCO) by the

Cape Cod Clinic were false and fraudulent. For a breakdown of the claims submitted by the Cape

Cod Clinic in the applicable time period, see Exhibit 4.

       Fall River Clinic/Swansea Clinic

       139.      The Fall River Clinic was a satellite of the Brockton Clinic and was located at

1563 North Main Street, Suite 202, Fall River, Massachusetts. Operations were gradually moved

from the Fall River Clinic to the Swansea Clinic, after which time the Fall River Clinic was

closed in September 2016. The Swansea Clinic is a satellite of the Brockton clinic and is located

at 463 Swansea Mall Drive, Swansea, Massachusetts.

       140.      Amanda Lee, the clinic director at the Fall River Clinic as of 2012, was

unlicensed.

       141.      In July 2014, Sara Hart, South Bay’s Director of Clinical Operations, reviewed

staff rosters for the Fall River Clinic, which showed that 6 out of 22 (27 percent) of South Bay’s

unlicensed clinicians were assigned unlicensed supervisors, and an additional 3 (41 percent)

were assigned LCSW supervisors (an insufficient license to act as a supervisor under the

regulations). Her email to Gearhart and Pelletier summarizing these findings is included as

Exhibit 20.

       142.      In March 2016, almost two years later, the Fall River Clinic was still assigning

unlicensed “clinical supervisors” to unlicensed staff, as reflected in the Clinical Supervision Note

at Exhibit 21.

       143.      Martino-Fleming is aware of at least 100 individuals who worked at the Fall River

Clinic, only two of whom were independently licensed supervisors. See Exhibit 18. The majority



                                                 39
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 40 of 79




of staff therapists at the Fall River/Swansea Clinics were unlicensed and could not have been

adequately supervised as required by 130 C.M.R. § 429.424 given the lack of qualified

supervisors at the clinic.

        144.    The clinic directors at the Fall River/Swansea Clinics were unlicensed, the

regional directors lacked the appropriate licenses, and the majority of the “supervisors” were

unqualified to perform supervision under the regulations. Therefore, the Fall River/Swansea

Clinics were billing for claims for services rendered to MassHealth beneficiaries by unlicensed

clinicians who were not being appropriately supervised. The clinics were in violation of the

staffing and supervision regulations set forth herein, so all claims submitted to MassHealth

(whether through FFS, MBHP, or an MCO) by the Fall River Clinic and Swansea Clinic were

false and fraudulent. For a breakdown of the claims submitted by the Fall River/Swansea Clinics

in the applicable time period, see Exhibit 4.

        Attleboro Clinic

        145.    The Attleboro Clinic is a satellite of the Brockton Clinic and is located at 607

Pleasant Street, Suite 115, Attleboro, Massachusetts. During the relevant time period, the

Attleboro Clinic was operating with an unlicensed clinic director and an unlicensed regional

director in violation of § 429.423 and § 429.424.

        146.    Martino-Fleming is aware of at least 125 individuals who worked at the Attleboro

Clinic, only a handful of whom were independently licensed. There were only two independently

licensed supervisors, and the two licensed supervisors were only licensed during a part of their

tenure at the clinic. See Exhibit 18. The majority of staff therapists at the Attleboro Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.



                                                  40
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 41 of 79




       147.    Even at clinics where there was an independently licensed supervisor on staff, in

many cases, that person was not actually providing supervision to the unlicensed therapists. The

Attleboro Clinic is one site where such supervision failures were identified. In February 2011,

Lunney emailed Gearhart and informed her that if the Attleboro Clinic “lists Jen Sawdy as the lic

supervisor then Jen needs to be supervising that therapist and reviewing the cases . . .

documentation of that needs to be in the chart or in the supervision file.” See Exhibit 22.

       148.    The Attleboro clinic directors and regional directors were unlicensed as were the

majority of “supervisors” at the clinic. Therefore, the Attleboro Clinic was billing for claims for

services rendered to MassHealth beneficiaries by unlicensed clinicians who were not being

appropriately supervised. The clinic was in violation of the staffing and supervision regulations

set forth herein, so all claims submitted to MassHealth (whether through FFS, MBHP, or an

MCO) by the Attleboro Clinic were false and fraudulent. For a breakdown of the claims

submitted by the Attleboro Clinic in the applicable time period, see Exhibit 4.

       Lawrence Clinic

       149.    The Lawrence Clinic is a satellite of the Brockton Clinic and is located at 360

Merrimack Street, Building 9, Door-H, Lawrence, Massachusetts. Sara Hart was initially hired

by South Bay as a staff therapist in 2008, shortly after receiving her master’s degree in

counseling psychology. She testified on May 19, 2017 that, shortly after starting at South Bay,

she was promoted to the role of supervisor at the Lawrence Clinic. In 2009, about one year after

receiving her master’s degree (and while she was still unlicensed), South Bay promoted Hart to

clinic director at the Lawrence Clinic.

       150.     Although pursuant to the regulations, Hart herself was unqualified to provide

mental health services without “direct and continuous supervision” by an independently licensed



                                                 41
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 42 of 79




clinician, South Bay charged her with overseeing the entire Lawrence Clinic. Hart acted as clinic

director at the Lawrence Clinic until 2011. She received her LMHC in 2010 (which is still an

insufficient license for a clinic director under the regulations), but acted as an unlicensed clinic

director until that time.

        151.    Martino-Fleming is aware of at least 100 individuals who worked at the Lawrence

Clinic, only a handful of whom were independently licensed. To Martino-Fleming’s knowledge,

there was only one independently licensed supervisor who held a license for her entire tenure at

the Lawrence Clinic. See Exhibit 18. The majority of staff therapists at the Lawrence Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.

        152.    The Lawrence Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unlicensed clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Lawrence Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Lawrence Clinic in the applicable time period, see

Exhibit 4.

       Chelsea Clinic

        153.    The Chelsea Clinic is a satellite of the Brockton Clinic and is located at 70 Everett

Avenue, Suite 515, Chelsea, Massachusetts. It opened in 2014. During the relevant time period,

neither the clinic director nor the regional director of the Chelsea Clinic was licensed as required

for these positions pursuant to § 429.423 and § 429.424. The staff therapists at the Chelsea Clinic




                                                  42
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 43 of 79




were unlicensed and could not have been adequately supervised as required by 130 C.M.R. §

429.424 given the lack of qualified supervisors at the clinic.

       154.    The Chelsea Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Chelsea Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Chelsea Clinic in the applicable time period, see

Exhibit 4.

      Dorchester Clinic

       155.    The Dorchester Clinic is a satellite of the Brockton Clinic and is located at 415

Neponset Avenue, 3rd Floor, Dorchester, Massachusetts. Martino-Fleming is aware of at least 30

individuals who worked at the Dorchester Clinic, only a handful of whom were independently

licensed. The regional director of the Dorchester Clinic was not licensed as required by 130

C.M.R. §§ 429.423 and 429.424 throughout her tenure at South Bay. The clinic director was not

independently licensed until 2014. To Martino-Fleming’s knowledge, there were no

independently licensed supervisors at the Dorchester Clinic who held their licenses for their

entire tenure. See Exhibit 18. The majority of staff therapists at the Dorchester Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.

       156.    The Dorchester Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unlicensed clinic director. The clinic was in violation of the staffing



                                                  43
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 44 of 79




and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Dorchester Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Dorchester Clinic in the applicable time period, see

Exhibit 4.

     Leominster Clinic

       157.    The Leominster Clinic is a satellite of the Brockton Clinic and is located at 80

Erdman Way, Suite 208, Leominster, Massachusetts. Martino-Fleming is aware of at least 25

individuals who worked at the Leominster Clinic. To Martino-Fleming’s knowledge, while the

regional director, clinic director, and supervisor at the Leominster Clinic were licensed as

required by the regulations (at least during part of their tenure), there were staff therapists at the

Leominster Clinic who failed to meet the requirements of 130 C.M.R. § 429.424. See Exhibit 18.

       158.    The Leominster Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed and unqualified clinicians in violation of MassHealth regulations, so

all claims submitted to MassHealth (whether through FFS, MBHP, or an MCO) by the Lawrence

Clinic for treatment rendered by those unqualified individuals were false and fraudulent. For a

breakdown of the claims submitted by the Leominster Clinic in the applicable time period, see

Exhibit 4.

     Lowell Clinic

       159.    The Lowell Clinic is a satellite of the Brockton Clinic and is located at 22 Old

Canal Drive, Lowell, Massachusetts. Martino-Fleming is aware of at least 150 individuals who

worked at the Lowell Clinic. The regional director of the Lowell Clinic was not properly licensed

as required for this position pursuant to 130 C.M.R. §§ 429.423 and 429.424. Only a handful of

individuals at the Lowell Clinic were independently licensed. To Martino-Fleming’s knowledge,



                                                  44
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 45 of 79




the independently licensed supervisors at the Lowell Clinic did not provide much, if any, actual

supervision to the unlicensed clinicians at the clinic. See Exhibit 18. The majority of staff

therapists at the Lowell Clinic were unlicensed and could not have been adequately supervised as

required by 130 C.M.R. § 429.424 given the lack of qualified supervisors at the clinic.

       160.    The Lowell Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director and regional director. The clinic was in

violation of the staffing and supervision regulations set forth herein, so all claims submitted to

MassHealth (whether through FFS, MBHP, or an MCO) by the Lowell Clinic were false and

fraudulent. For a breakdown of the claims submitted by the Lowell Clinic in the applicable time

period, see Exhibit 4.

     Lynn Clinic

       161.    The Lynn Clinic is a satellite of the Brockton Clinic and is located at 181 Union

Street, Suite J, Lynn, Massachusetts. Martino-Fleming is aware of at least 30 individuals who

worked at the Lynn Clinic. Neither the regional director nor the clinic director at the Lynn Clinic

were licensed as required for their positions pursuant to 130 C.M.R. §§ 429.423 and 429.424

throughout their tenure at South Bay. To Martino-Fleming’s knowledge, none of the supervisors

at the Lynn Clinic were independently licensed. See Exhibit 18. The majority of staff therapists

at the Lynn Clinic were unlicensed and could not have been adequately supervised as required by

130 C.M.R. § 429.424 given the lack of qualified supervisors at the clinic.

       162.    The Lynn Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing



                                                 45
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 46 of 79




and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Lynn Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Lynn Clinic in the applicable time period, see Exhibit

4.

     Malden Clinic

       163.    The Malden Clinic is a satellite of the Brockton Clinic and is located at 22

Pleasant Street, Malden, Massachusetts. Neither the regional director nor the clinic director were

licensed as required for their positions pursuant to 130 C.M.R. §§ 429.423 and 429.424

throughout their tenure at South Bay. To Martino-Fleming’s knowledge, only one of the

supervisors at the Malden Clinic was independently licensed, and that supervisor only obtained

her LICSW in late 2012. See Exhibit 18. The majority of staff therapists at the Malden Clinic

were unlicensed and could not have been adequately supervised as required by 130 C.M.R. §

429.424 given the lack of qualified supervisors at the clinic.

       164.    The Malden Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Malden Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Malden Clinic in the applicable time period, see

Exhibit 4.

     Pittsfield Clinic

       165.    The Pittsfield Clinic is a dependent satellite clinic located at 100 North Street,

Pittsfield, Massachusetts. It opened in 2014, and during Martino-Fleming’s tenure, had only



                                                 46
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 47 of 79




three employees. Upon information and belief, the regional director for the Pittsfield Clinic was

appropriately licensed but did not provide “direct and continuous” supervision to staff therapists

at the Pittsfield Clinic. The clinic director was not appropriately licensed pursuant to 130 C.M.R.

§§ 429.423 and 429.424. See Exhibit 18. The staff therapists at the Pittsfield Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.

         166.     The Pittsfield Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director.15 The clinic was in violation of the

staffing and supervision regulations set forth herein, so all claims submitted to MassHealth

(whether through FFS, MBHP, or an MCO) by the Pittsfield Clinic were false and fraudulent.

      Salem Clinic

         167.     The Salem Clinic is a satellite of the Brockton Clinic and is located at 35

Congress Street, Suite 214, Salem, Massachusetts. Martino-Fleming is aware of at least 80

individuals who worked at the Salem Clinic, only a handful of whom were independently

licensed. Neither the regional director nor the clinic director at the Salem Clinic were licensed as

required for their positions pursuant to 130 C.M.R. §§ 429.423 and 429.424 throughout their

tenure at South Bay. To Martino-Fleming’s knowledge, none of the supervisors at the Salem

Clinic were independently licensed. There was one licensure supervisor who had her LICSW,

but she was not providing “direct and continuous supervision” to unlicensed clinicians at the

clinic. See Exhibit 18. The majority of staff therapists at the Salem Clinic were unlicensed and




15
  The Pittsfield clinic does not have its own provider ID number. Presumably, as a dependent satellite clinic, it is
billing under another location’s provider ID number.

                                                          47
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 48 of 79




could not have been adequately supervised as required by 130 C.M.R. § 429.424 given the lack

of qualified supervisors at the clinic.

        168.    The Salem Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Salem Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Salem Clinic in the applicable time period, see Exhibit

4.

        Springfield Clinic

        169.    The Springfield Clinic is a satellite of the Brockton Clinic and is located at 140

High Street, Suite 230, Springfield, Massachusetts. Martino-Fleming is aware of at least 40

individuals who worked at the Springfield Clinic, only a handful of whom were independently

licensed. The clinic director at the Springfield Clinic was not licensed as required for her position

pursuant to 130 C.M.R. §§ 429.423 and 429.424 throughout her tenure at South Bay. To

Martino-Fleming’s knowledge, there were no independently licensed supervisors at the

Springfield clinic. See Exhibit 18. The majority of staff therapists at the Springfield Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.

        170.    The Springfield Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether



                                                  48
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 49 of 79




through FFS, MBHP, or an MCO) by the Springfield Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Springfield Clinic in the applicable time period, see

Exhibit 4.

     Weymouth Clinic

       171.    The Weymouth Clinic is a satellite of the Brockton Clinic and is located at 541

Main Street, Suite 303, Weymouth, Massachusetts. Martino-Fleming is aware of at least 100

individuals who worked at the Weymouth Clinic. Neither the regional director nor the clinic

director at the Weymouth Clinic were licensed as required for their respective positions pursuant

to 130 C.M.R. §§ 429.423 and 429.424 throughout their tenure at South Bay. To Martino-

Fleming’s knowledge, there were only four independently licensed supervisors at the Weymouth

Clinic. See Exhibit 18. The majority of staff therapists at the Weymouth Clinic were unlicensed

and could not have been adequately supervised as required by 130 C.M.R. § 429.424 given the

lack of qualified supervisors at the clinic.

       172.    Exhibit 15 shows nine South Bay patients who received mental health treatment at

the Weymouth Clinic. All of these patients received treatment from clinicians who were

unlicensed and/or improperly supervised. See Exhibit 15; see also Exhibit 23.

       173.    The Weymouth Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Weymouth Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Weymouth Clinic in the applicable time period, see

Exhibit 4.



                                                 49
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 50 of 79




     Worcester Clinic

       174.    The Worcester Clinic is a satellite of the Brockton Clinic and is located at 340

Main Street, Suite 818, Worcester, Massachusetts. Martino-Fleming is aware of at least 120

individuals who worked at the Worcester Clinic. The clinic director at the Worcester Clinic was

not licensed as required by 130 C.M.R. §§ 429.423 and 429.424 throughout their tenure at South

Bay. To Martino-Fleming’s knowledge, there were no independently licensed supervisors at the

Worcester Clinic. See Exhibit 18. The majority of staff therapists at the Worcester Clinic were

unlicensed and could not have been adequately supervised as required by 130 C.M.R. § 429.424

given the lack of qualified supervisors at the clinic.

       175.    The Worcester Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised and while the

clinic was operating with an unqualified clinic director. The clinic was in violation of the staffing

and supervision regulations set forth herein, so all claims submitted to MassHealth (whether

through FFS, MBHP, or an MCO) by the Worcester Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Worcester Clinic in the applicable time period, see

Exhibit 4.

      Brockton Clinic

       176.    South Bay’s headquarters is located at 1115 West Chestnut Street in Brockton,

Massachusetts. South Bay provides day services and mental health clinic services in Brockton at

its Commercial Street location. (This action only pertains to claims for mental health services,

not day services.) To Martino-Fleming’s knowledge, there were six independently licensed

supervisors at the Brockton Clinic who held a license for at least part of their tenure. See Exhibit

18. However, the majority of staff therapists at the Brockton Clinic were unlicensed and could



                                                  50
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 51 of 79




not have been adequately supervised as required by 130 C.M.R. § 429.424 by only six qualified

supervisors at the clinic.

        177.    Exhibit 14 shows 26 patients who received mental health treatment at the

Brockton Clinic. All 26 of these patients received treatment from South Bay clinicians who were

unlicensed and/or improperly supervised. See Exhibit 14, Exhibit 16, and Exhibit 17; see also

Exhibit 24.

        178.    The Brockton Clinic was billing for claims for services rendered to MassHealth

beneficiaries by unlicensed clinicians who were not being appropriately supervised. The clinic

was in violation of the staffing and supervision regulations set forth herein, so all claims

submitted to MassHealth (whether through FFS, MBHP, or an MCO) by unlicensed clinicians

who were not appropriately supervised at the Brockton Clinic were false and fraudulent. For a

breakdown of the claims submitted by the Brockton Clinic in the applicable time period, see

Exhibit 4.

II.     FALSE AND FRAUDULENT INFORMATION IN SUPERVISION FOLDERS

        179.    As noted above, even before early 2012, when Martino-Fleming raised these

supervision issues with Defendants, by February 2011, South Bay’s billing department had

recognized and informed Gearhart via email that, in the event of a chart review, they would not

be able to provide documentation to “support the supervision of these cases.” See Exhibit 25.

        180.    In December 2013, Martino-Fleming informed South Bay and the C.I.S.

Defendants that new hires who had no licensed supervisor were being instructed to write in the

name of a supervisor they had never met in their supervision folders “in case they were ever

audited.” See Exhibit 13.




                                                 51
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 52 of 79




        181.     Lunney responded that she was aware that MCOs Beacon and UBH required non-

licensed staff to have the licensed supervisor’s name on each session note and that “[t]his would

not be an issue if all supervisors were independently licensed but they are not.” See Exhibit 13.

Christine Oldham, Assistant Business Manager, noted in the same email chain that “putting a

supervisor on it that they have never met and really does not ‘supervise’ them . . . is going to bite

us in the butt.” See Exhibit 26. Lunney stated in her interview that Gearhart had instructed

licensed clinic directors to sign session notes even if they had not actually met with or supervised

the clinician.

        182.     McMakin testified that this practice was occurring during her tenure as well.

III.    SALE OF SOUTH BAY TO C.I.S., C.I.S.H., H.I.G., AND KEVIN SHEEHAN

        183.     At some point in 2011, Scanlon discussed the possibility of selling South Bay to

H.I.G. with, among other individuals, Nicholas Scola of H.I.G. Scola then approached Sheehan

through a mutual connection about partnering with H.I.G. on the sale. Scanlon then met, on

various occasions, with Scola, Steven Loose and Eric Tencer of H.I.G., and Sheehan to discuss

the possibility of selling South Bay to H.I.G. and Sheehan. Scanlon also presented to the H.I.G.

Board of Directors and Sheehan about this possible sale.

        184.     Loose, who was the managing director of H.I.G. at the time, stated that he was

“the more senior person” on the possible sale of South Bay to H.I.G. Loose testified on October

26, 2017 that he thought of South Bay as “an interesting business. . . I had seldom seen

businesses with a supply-demand imbalance like this. . . there is way too much demand for the

services and not enough supply, so if . . . we just crack that code, that’s a great business with, at

the time, good margins.”




                                                  52
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 53 of 79




        185.    Loose also testified that Sheehan’s partnership made the deal more palatable to

H.I.G., because “Kevin had experience in a similar business, YFS, Youth and Family Services.”

Loose was referring to the fact that Sheehan had served from 1997-2011 as the co-founder,

Chairman, President, and Chief Executive Officer of Youth and Family Centered Services, Inc.

(“YFCS”), which provided children and adolescents with room and board and intensive

psychiatric/behavioral health services. Sheehan’s co-founder in this venture was Raphael

Luccasen.

        186.    In April 2009, the United States Attorney’s Office for the Eastern District of

Pennsylvania announced that it had reached a settlement to resolve allegations that YFCS and its

wholly owned subsidiary, Southwood Psychiatric Hospital, Inc., had violated the False Claims

Act by subjecting residents to inadequate care resulting from: (1) insufficient levels and methods

of staffing; (2) inadequate staff training; (3) deficient facilities; (4) deficient safety procedures;

and (5) deficient medical/psychological treatment. The settlement agreement required YFCS to

maintain proper staffing levels and specified the licensure requirements for the individuals that

YFCS was mandated to hire and retain. The settlement agreement also required YFCS to report

any overpayments stemming from any violations of health care regulations and repay the

improperly obtained funds to the government. Sheehan signed this settlement agreement on

behalf of YFCS and testified on October 23, 2017 that he was aware at the time that “inadequate

staff training” was involved in the settlement.

        187.    H.I.G. and Sheehan developed a proposal wherein they would jointly form a

company, C.I.S., and a holding company, C.I.S.H., to purchase South Bay. H.I.G. subsequently

issued a letter of intent to purchase South Bay.




                                                   53
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 54 of 79




         188.   H.I.G. and Sheehan also conducted substantial due diligence before purchasing

South Bay. According to Loose, H.I.G. conducted financial due diligence and hired: (1)

Luccasen to do clinical due diligence; (2) accountants to do a quality of earnings assessment; (3)

another firm or individual to conduct benefits analysis; (4) another firm or individual to conduct

insurance diligence; and (5) McDermott Will & Emery to conduct legal due diligence. Sheehan

had recommended that Luccasen conduct clinical due diligence.

         189.   During the diligence process, Sheehan recalled spending “two to three days a

week with [Scanlon] trying to kind of shadow and get the lay of the land and be introduced to

people.”

         190.   Through this due diligence process, H.I.G. and Sheehan learned that South Bay

employed mental health therapists that did not have adequate licensure and/or were not

adequately supervised. For example, Raphael Luccasen’s due diligence report, attached as

Exhibit 27, stated that South Bay had “poor quality of supervision” and that “[d]ue to the issues

identified with . . . staff training and supervision . . . South Bay Mental Health would benefit

from a re-examination of these programs.” Sheehan recalled discussing the issues with

supervision that Luccasen identified in his due diligence review with Scola and Eric Tencer of

H.I.G.

         191.   Through Sheehan’s and Luccasen’s past experience at YFCS, including

settlement of a False Claims Act action, Luccasen’s report concerning the inadequacy of

supervision at South Bay, and the legal due diligence conducted by McDermott Will & Emery,

H.I.G. and Sheehan knew or should have known that South Bay’s failure to hire and/or retain

properly licensed mental health therapists and/or provide appropriate supervision to mental




                                                 54
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 55 of 79




health therapists violated MassHealth, MBHP, and MCO regulations and necessitated repayment

of any overpayments.

       192.    H.I.G. and Sheehan formally incorporated C.I.S. and C.I.S.H. on February 29,

2012 as holding investment companies. On April 12, 2012, H.I.G. and Sheehan formally

purchased South Bay via a stock purchase agreement whereby Scanlon received shares of

common stock in C.I.S.H., a promissory note, and a cash payment. In total, Scanlon received

over $31 million from the sale.

       193.    As part of the stock purchase agreement, Scanlon represented that South Bay was

not “in material violation of or being investigated for material violation of any Health Care Laws

by which [South Bay] is bound or to which any business activity or professional services

performed by such Person for [South Bay] (including services provided to other Persons but

arranged by [South Bay]) is subject.” Scanlon also represented that South Bay “is operating in

material compliance with all Federal Health Care Program rules and regulations and all material

provisions of each Federal Health Care Program Contract to which it is a party or by which it is

bound.”

       194.    Scanlon testified that he “didn’t do anything out of the normal process and

procedures” to ensure that these statements were accurate before signing the stock purchase

agreement. Sheehan testified that he relied on Scanlon’s representations and did not seek further

information concerning South Bay’s compliance with health care regulations in advance of the

sale, aside from what was revealed during H.I.G.’s and Sheehan’s due diligence process. Loose

testified that he, as Managing Director of H.I.G., relied on Scanlon’s representations and did not

seek further information concerning South Bay’s compliance with health care regulations in

advance of the sale, aside from what was revealed during the due diligence process.



                                                55
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 56 of 79




IV.    MANAGEMENT OF SOUTH BAY BY C.I.S., C.I.S.H., H.I.G., AND SHEEHAN

       195.    Once C.I.S. and C.I.S.H. acquired South Bay, Sheehan became the Chief

Executive Officer of C.I.S., a position he held until 2016. Scanlon joined C.I.S. in the role of

Chief Clinical Officer until he left C.I.S. in 2013 or 2014. During this time, Scanlon and Sheehan

served on the Board of Directors for C.I.S., which oversaw South Bay’s operations. The other

three members of the Board of Directors for C.I.S. were Scola, Loose, and Tencer from H.I.G.

After Scanlon assumed the role of Chief Clinical Officer at C.I.S., Michael Pelletier assumed

responsibility for South Bay’s day-to-day operations as President and Chief Operating Officer of

South Bay.

       196.    Scanlon testified that, in his role as Chief Clinical Officer and a member of the

C.I.S. Board of Directors, he “provided some direction working with referral agencies . . .

provided some individual supervision for [] three division directors . . . and went down [to

Pennsylvania and North Carolina to other C.I.S.-owned facilities] to help them to develop their

outpatient mental health services.” Scanlon also testified that, in Sheehan’s role as Chief

Executive Officer of C.I.S. and a member of the C.I.S. Board of Directors, he was “responsible

for pretty much anything that happened.” Loose testified that “[t]he responsibility [for ensuring

compliance with regulations] would have -- does rest at the CEO.” As the H.I.G. representatives

on the Board of Directors of C.I.S., Loose asserted that he, Scola, and Tencer provided “strategic

input to highlight areas that come to [our] attention that [we] want to give advice on, that [we]

believe need analysis to question.”

       197.    The Board of Directors of C.I.S. met quarterly. According to Loose, the Board of

Directors was responsible for making strategic decisions with respect to entities owned by C.I.S.,

including settlement of lawsuits, considering additional acquisitions, and adopting personnel



                                                 56
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 57 of 79




changes, such as the hiring and firing of company leadership. The Board of Directors of C.I.S.

also provided direction with respect to certain financial matters, deciding “whether or not to put

additional finances into the company.” To inform its decisions associated with South Bay’s

finances, the Board of Directors of C.I.S. received detailed reports concerning the status of South

Bay’s finances and conducted periodic discussions with South Bay employees concerning its

financial state. Loose added that the Board of Directors of C.I.S. would also evaluate specific

long-term issues at South Bay, and did so with respect to the question of why South Bay was

struggling to recruit and retain clinicians.

       198.    Beyond their role on the Board, Scola and Loose were directly involved in the

operations of South Bay and knew that that South Bay was operating with unlicensed,

unsupervised clinicians, unqualified supervisors, and unqualified clinic directors. See Exhibit

28, Exhibit 29, and Exhibit 30.

       199.    During this time, C.I.S. acquired two companies in addition to South Bay: Access

Family Services, Inc. and Family Behavioral Resources, Inc. As reflected in the due diligence

presentation conducted in advance of the acquisition of Access Family Services, Inc. included at

Exhibit 31, the Board of Directors of C.I.S. understood that its companies “will continue to be

subject to various state laws and Medicaid regulations. This regulatory environment and charges

for services can have a significant impact on the Company’s future operations and profitability.”

With respect to at least Access Family Services, Inc., the Board of Directors of C.I.S. conducted

separate due diligence with respect to compliance with regulatory requirements.

       200.    In serving in these roles, Sheehan and the representatives from H.I.G. knew or

should have known what Scanlon already knew – that South Bay was not in compliance with




                                                57
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 58 of 79




MassHealth, MBHP, and MCO requirements governing licensure and supervision of clinicians

and was obligated to return any overpayments it had received.

V.     DEFENDANTS’ KNOWLEDGE OF NONCOMPLIANCE

       201.    South Bay could have complied with the statutory and regulatory requirements by

ensuring that the staff at each center were properly credentialed when hired and by ensuring that

those staff who were not properly qualified to provide services without supervision were

supervised in accordance with applicable MassHealth regulations and MBHP and MCO payer

specifications, as set forth supra in the applicable statutory and regulatory background section.

       202.    Instead, South Bay knowingly employed people who were not qualified to

provide services or who were not properly supervised in their provision of services. Information

about each individual’s qualifications could have been obtained during the hiring process, and

for those who were not qualified on their own, South Bay was obligated to ensure proper

supervision of those clinicians and counselors to provide billable services to MassHealth

members.

       203.    A mental health center can easily determine if its billing therapists are properly

qualified to provide services, and/or are receiving the necessary supervision before submitting

claims on their behalf. Whether the mental health workers have the necessary licenses is a matter

of public record and can be discerned by a simple web search. Whether the worker has received

the necessary supervision can be discerned by checking the supervision records the organization

is required to keep. Indeed, when asked whether Scanlon or Gearhart had ever sent her, as the

Compliance Officer, “MassHealth regulations respecting the licensing of clinical practitioners,”

for proper implementation, Kathy Bangerter responded that “They could have, but they did not.”




                                                58
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 59 of 79




       204.     South Bay’s conduct goes beyond recklessness, however, as there is evidence that

South Bay had actual knowledge of the staffing and supervision issues at its clinics. Gearhart

testified that, at least as early as 2011, she had discussions with Scanlon, and later with Sheehan

and Pelletier, regarding the need for South Bay to hire more independently licensed supervisors

at South Bay clinics to have enough qualified supervisors to supervise unlicensed clinicians. She

testified, “I remember discussions with [Scanlon]. I remember discussions with CIS that that was

– yes, that we needed to do that, yes.” Question: “What prompted those discussions?” Answer:

“We didn’t have enough. It was really volume and, you know, as you increase volume, you need

to increase the number of supervisors that you’re having that are licensed.” At this point, Scanlon

and, through its officers, South Bay, knew that it was not in compliance with MassHealth,

MBHP, and MCO requirements and that South Bay was obligated to repay the overpayments it

had received.

       205.     Scanlon also testified that he knew that MassHealth and MBHP, as well as certain

MCOs, required that unlicensed master’s-level therapists be supervised by licensed clinicians.

       206.     In March 2012, Martino-Fleming was promoted to be Coordinator of Staff

Development and Training. For a significant time, South Bay suffered from high employee

turnover and, in mid-2012, the Relator was charged with keeping track of the turnover. In trying

to determine the cause of the turnover, Martino-Fleming analyzed whether the employees'

educational background was the root cause. In this process, Martino-Fleming learned of South

Bay's systemic failure to hire qualified individuals. One such person was Donna Scott, hired as a

Master's level staff therapist. Martino-Fleming had previously worked with Donna Scott at

another organization and knew that Ms. Scott lacked the qualifications necessary to treat and

diagnose patients. Upon review of other employees, Martino-Fleming soon realized that a



                                                59
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 60 of 79




significant percentage of the employees at South Bay lacked the requisite qualifications to see,

diagnose or treat patients on their own. In addition, she learned that Supervisors were not

qualified as required by regulations.

       207.    On May 14, 2012, Martino-Fleming sent an email to Jennifer Gearhart (South

Bay's Director of Clinical Services), Defendant Peter Scanlon (Executive Director at South Bay

Mental Health Center) and Defendant Kevin Sheehan (Chief Executive Officer of CIS), voicing

her concerns over Ms. Scott's lack of qualifications. In response, Defendant Sheehan said: “If all

this is true, then this needs to be discussed and vetted immediately.” Martino-Fleming said that

recruiting had checked Ms. Scott's credentials and determined that she was unqualified for a

clinician role. Defendant Sheehan said: “It sounds to me like everyone is running for cover and

looking to put the big red circle on recruiting. I'm not buying it. This is a major blunder by

everyone involved including me for going along with the exception.” See Exhibit 32.

       208.    Martino-Fleming made numerous complaints once she uncovered that these

violations were wide-spread and not unique to Ms. Scott. Despite her efforts, the fraud

continued.

       209.    At least as early as May 2012, as evidenced by the email communication included

as Exhibit 32, Martino-Fleming spoke to Sheehan about the fact that South Bay had staff

therapists who were unlicensed and were not properly supervised by licensed clinicians. At this

point, Sheehan knew or should have known, based on his background at YFCS, the due diligence

process undertaken for acquiring South Bay, and South Bay’s own internal compliance

procedures, that South Bay was not in compliance with MassHealth, MBHP, and MCO

requirements and that South Bay was obligated to repay the overpayments it had received.




                                                 60
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 61 of 79




       210.    On one occasion, when the Relator mentioned to Defendant Scanlon that South

Bay was improperly billing Medicaid and expressed her concern for the safety and well-being of

the patients being treated, Defendant Scanlon responded that “fraud is not fraud until it is proven

in court.” He also told the Relator that, if South Bay were ever found to be in violation of a

regulation, nothing more would come of it than a “slap on the wrist and a fine.”

       211.    In 2012 and 2013, Martino-Fleming had contact by phone and email with

Nicholas Scola with particular regard to the staff productivity. Martino-Fleming informed Mr.

Scola on several occasions that a major cause of the increased staff turnover was the lack of

qualified, licensed supervisors at South Bay. She explained to him that none of the billing for

treatments provided by unsupervised, unlicensed clinicians could be appropriate because the

clinicians could not address medical necessity of patients. They did not have the education,

experience or supervision to do so.

       212.     In May 2013, for instance, as evidenced by the email communication included at

Exhibit 33, Martino-Fleming informed Scola that South Bay had staff therapists who were

unlicensed and were not properly supervised by licensed clinicians. At this point, H.I.G. knew or

should have known, based on its experience with Access Family Services, Inc., the due diligence

process undertaken for acquiring South Bay and South Bay’s own internal compliance

procedures, that South Bay was not in compliance with MassHealth and MCO regulations and

that South Bay was obligated to repay the overpayments it had received.

       213.    By June of 2014, South Bay knew without a doubt that it was not in compliance

with MassHealth regulations. At that time, Martino-Fleming informed Pelletier, President and

Chief Operating Officer, and Hart, Compliance Officer, that “32 directors/supervisors do NOT

have their independent license,” 13 directors/supervisors are independently licensed but don’t



                                                 61
         Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 62 of 79




have 5 years’ experience, “only 8 directors/supervisors are independently licensed and have 5

years post MA experience” and only “4 out of 5 regional directors have their independent

license.” See Exhibit 34. South Bay had received the regulations, an explanation of systemic

noncompliance, and specific examples of noncompliance (Plymouth). Plus, it was alerted that

any administrative supervision clinicians were receiving was insufficient for MassHealth

purposes. See id.

        214.     Hart understood the regulations and the significance of noncompliance, informing

Pelletier in an email on June 17, 2014 that South Bay has “to be compliant with ALL regs. . . .

even if MBHP regulations are not as strict, we still have to be compliant with MassHealth

regulations.” See Exhibit 35.

        215.     Hart then created a document that identified South Bay’s noncompliance at every

level of applicable regulations and payer requirements. See Exhibit 36. She noted that in the first

three months of employment, new hires did not receive any type of clinical supervision from an

independent licensed professional. See id. She also noted that not all staff members receive

regular, ongoing, and consistent supervision that conforms to the MassHealth regulations. See id.

        216.     On June 18, 2014, Pelletier requested information from Human Resources that

allowed him to see significant staffing and supervision issues in violation of the MassHealth

regulations. See Exhibit 37.

        217.     That same day, Pelletier forwarded this information to Sheehan. See Exhibit 38.

        218.     Hart’s emails make clear that South Bay was also aware that “licensure

supervision” (supervision needed for a clinician to become license-eligible) was insufficient to

meet the regulatory requirement of “direct and continuous supervision” in § 429.424.16 Hart


16
  Furthermore, at South Bay, clinicians received no licensure supervision during their first 90 days of employment.
See Exhibit 11.

                                                        62
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 63 of 79




informed Pelletier on June 7, 2014 that “[i]t is important to note that ‘licensure supervision’ is

different from what the regulations state as ‘direct and continuous supervision’. So, even if these

unlicensed clinicians are receiving supervision for their licensure hours – this is still not their

direct, continuous supervisor.” See Exhibit 39 (emphasis in original). Scanlon confirmed this

fact when he testified that he understood “direct and continuous” supervision to mean “an

ongoing relationship, supervisor relationship. . . a person to person connection. We had indirect

supervision for our multi disciplinary team. Direct was a person to person connection.”

       219.    By Sheehan’s own admission, at least by mid-2014, he had learned that South

Bay was “out of compliance with rules” through the “Tiger Teams” process undertaken at South

Bay. The “Tiger Teams” were a series of working groups authorized by the Board of Directors

and were tasked with, among other issues, addressing the issue of employee retention at South

Bay.

       220.    According to Martino-Fleming, during one “Tiger Team” presentation in mid-

2014, the “Tiger Team” informed a number of individuals, including Scanlon, Sheehan, and

Gearhart, that it had concluded that South Bay was out of compliance with regulations because

of its policies concerning supervision. Martino-Fleming recalled that Sheehan turned to Gearhart

and Scanlon, asked whether this statement was accurate, and remarked “I don’t look good in

pinstripes. I consider myself as notified now.” Sheehan requested that Scanlon and Gearhart

prepare a report explaining why they believed the company was compliant with existing

regulations.

       221.    The “Tiger Teams” reported in notes from one meeting on March 25, 2014 that a

South Bay supervisor with her LMHC reported that she was not comfortable with the practice of




                                                  63
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 64 of 79




signing documentation from clinicians she had never met regarding clients she had never seen.

See Exhibit 40; see also Exhibit 7 and Exhibit 13.

       222.    Ultimately, the Tiger Teams concluded that the lack of qualified supervisors,

unsupervised staff therapists, and lack of properly credentialed clinicians were the main reasons

for the high turnover rate and it was recommended that a substantial number of qualified

supervisors be hired in accordance with the legal requirements of MassHealth and its

administrative companies.

       223.    The “Tiger Teams” also reported their findings and made recommendations

concerning supervision improvements to the C.I.S. Board of Directors, though Loose could not

recall if these recommendations included a discussion of South Bay’s compliance with existing

regulations. Loose also could not recall if C.I.S. requested that South Bay adopt any

recommendations.

       224.    Martino-Fleming, however, recalls that the Tiger Teams recommended that South

Bay hire a substantial number of qualified supervisors with LICSW licenses to oversee the

clinicians. The board members of CIS, including Messrs. Scola, Loose, and Tencer and

Defendant Kevin Sheehan, rejected these recommendations at the board meetings. The fraud was

allowed to continue. Sara Hart told the Relator that Defendant Kevin Sheehan and the rest of the

CIS board (Messrs. Scola, Loose, and Tencer) thought the Tiger Teams were an enormous waste

of time and resources.

       225.    According to a manual of South Bay’s Policies and Procedures, attached as

Exhibit 41, the Board of Directors was to “receive quarterly compliance reports from [South

Bay’s] Compliance Officer and an annual report recommending any changes necessary to

improve the compliance program. Annually, the Board [would] review the Plan and compliance



                                                64
          Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 65 of 79




efforts during the year and will act on any suggested revisions necessary to improve the

compliance program.” The Compliance Plan referenced in this manual was to be “developed in

accordance with applicable law, with guidance from state and federal authorities . . . [and to]

focus[] on the prevention of fraud, abuse, and waste in federal, state, and private healthcare

plans.”

          226.   In reckless disregard of its obligations as a provider of mental health services, the

Board of Directors of C.I.S. failed to ensure that these obligations were fulfilled. Despite the fact

that Hart has testified that she delivered quarterly and annual compliance reports to the Board,

Loose testified that he does not recall ever receiving any reports from a compliance officer at

South Bay or seeing an annual report recommending changes necessary to improve South Bay’s

compliance program.

          227.   To date, Defendants have not repaid any overpayments to MassHealth, MBHP, or

MCOs stemming from the fact that it had not been in compliance with regulations concerning

licensure and supervision of clinicians for years.

          228.   Notwithstanding their general obligation to understand and abide by all staffing

and supervision requirements at all relevant times, by 2014 at the latest, all Defendants knew or

should have known that claims had been submitted to and paid by MassHealth for services

provided by unlicensed and/or unsupervised clinicians and counselors.

          229.   MassHealth regulations explicitly refer to who is authorized to render “billable

mental health center services.” The title of 130 C.M.R. § 429.424 is “Qualifications of

Professional Staff Authorized to Render Billable Mental Health Center Services by Core

Discipline.”




                                                  65
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 66 of 79




       230.    In February 2013, MBHP sent an email to providers that explicitly tied “the

expectation that unlicensed clinicians will be clinically supervised on a regular basis by licensed

clinicians” to the “ability to be reimbursed.” See Exhibit 42.

       231.    In September 2013, MCO Beacon was equally explicit in a provider bulletin:

“Services can be billed only if performed under the supervision of licensed independent

clinicians.” See Exhibit 43.

       232.    An undated South Bay compliance presentation circulated by Sara Hart in May

2013 identifies “billing for services provided by unqualified or unlicensed staff” as a “specific

risk area for noncompliance.” See Exhibit 44.

       233.    Emails as early as March 2011 between Lunney, Oldham, and Gearhart show that

the South Bay billing department understood the connection between compliance with

MassHealth’s supervision requirement and billing long before 2014. See Exhibit 45.

       234.    Gearhart testified that she also knew, throughout her tenure at South Bay (which

began in 1986), that billing for services provided by unqualified or unsupervised staff was

noncompliant with the regulations, and that it was inappropriate to bill for such services.

       235.    Further, she testified that if an unlicensed clinician was not being properly

supervised by an independently licensed clinician, “you shouldn’t have billed for those services.

You should pay the money back for sure.”

       236.    Gearhart testified that in late 2013, she told Sheehan, Pelletier, and Quade that if

South Bay was not providing appropriate supervision to unlicensed clinicians, and they were

billing for those services, they’d have to pay the money back if they were ever audited.




                                                 66
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 67 of 79




       237.    As a result of this pervasive culture of noncompliance, the Defendants, through

the South Bay clinics, deliberately submitted false claims to MassHealth for reimbursement, or at

least recklessly disregarded the truth or falsity of the claims being submitted.

       238.    Compliance with the regulations regarding staffing and supervision at mental

health centers was an express precondition of payment by MassHealth; every submission of a

claim implicitly represents compliance with relevant regulations, and undisclosed violations of

these regulations render these claims false or fraudulent.

       239.    The licensing and supervision requirements at issue are central in the MassHealth

regulatory program and go to the very essence of the bargain of MassHealth’s contractual

relationships with various health care providers that participate in the Medicaid program.

MassHealth has made it clear in its regulations that it expects that individuals in the business of

providing mental health services in the Commonwealth have adequate training, professional

credentials, and supervision.

       240.    Instead of preventing or correcting the deficiencies outlined in this Complaint, the

Defendants prioritized money and profits over compliance with the regulations intended to

ensure that MassHealth members received the proper, vital services to which they were entitled.

       241.    MassHealth will not pay claims for services rendered by those not in compliance

with the regulatory staffing, qualification, and supervision requirements set forth at 130 C.M.R.

§§ 429.000 et seq. The regulatory scheme is paramount to ensuring that the services provided by

employees at mental health centers are appropriate and proper. Had MassHealth known of the

regulatory violations detailed herein, it would not have paid the claims submitted for services

rendered by staff who were not qualified according to the regulations.




                                                 67
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 68 of 79




       242.    Once MassHealth became aware of the fact that South Bay was not in compliance

with MassHealth regulations and had been submitting false and fraudulent claims to MassHealth

for years, it immediately imposed a payment suspension on South Bay’s fee-for-service claims

bearing psychotherapy and psychiatric medication management procedure codes.

                               LIABILITY OF DEFENDANTS

I.     SOUTH BAY

       243.    South Bay is ultimately responsible for the submission of all false claims to

MassHealth, MBHP, and the MCOs from August 2009 to the present. South Bay signed provider

agreements with MassHealth wherein it agreed that it would comply with all state and federal

statutes, rules, and regulations applicable to South Bay’s participation in MassHealth.

       244.    By 2012 at the latest, South Bay knew that it was not in compliance with licensure

and supervision requirements for staff under MassHealth, MBHP, and MCO requirements, and

knew or should have known about the materiality of such noncompliance to payment of claims

through communications between and among Peter Scanlon, Rose Lunney, Christine Oldham,

Jennifer Gearhart, Sara Hart, and Christine Martino-Fleming.

II.    C.I.S. DEFENDANTS

       245.    As of April 2012, through the due diligence process undertaken in acquiring

South Bay, the C.I.S. Defendants knew or should have known that South Bay was not in

compliance with licensure and supervision requirements for staff under MassHealth, MBHP, and

MCO regulations. Because of this due diligence process, the C.I.S. Defendants knew or should

have known that South Bay’s noncompliance with licensure and supervision requirements was

material to payment of claims by MassHealth, MBHP, and MCOs.




                                                68
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 69 of 79




       246.   The C.I.S. Defendants knew or should have known about South Bay’s

noncompliance and its materiality to payment of claims even after the due diligence process was

concluded through: (1) their ongoing management of South Bay through the C.I.S. Board of

Directors, which was required to receive quarterly reports from South Bay’s Compliance Officer;

(2) communications with Christine Martino-Fleming as early as May 2012, who informed C.I.S.

CEO Sheehan that South Bay had therapists who were not properly licensed and/or supervised;

and (3) the reports of South Bay’s “Tiger Teams” as early as March 2014, which determined that

South Bay was noncompliant with MassHealth, MBHP, and MCO requirements governing

licensure and supervision and reported their findings to Sheehan and the C.I.S. Board of

Directors.

       247.   The C.I.S. Defendants, which owned South Bay, are ultimately responsible for the

submission of false claims to MassHealth, MBHP, and MCOs from April 2012 through the

present.

III.   H.I.G. DEFENDANTS

       248.   As of April 2012, through the due diligence process undertaken in acquiring

South Bay, the H.I.G. Defendants knew or should have known that South Bay was not in

compliance with licensure and supervision requirements for staff under MassHealth, MBHP, and

MCO regulations. Because of this due diligence process, the H.I.G. Defendants knew or should

have known that South Bay’s noncompliance with licensure and supervision requirements was

material to payment of claims by MassHealth, MBHP, and MCOs.

       249.   The H.I.G. Defendants knew or should have known about South Bay’s

noncompliance and its materiality to payment of claims even after the due diligence process was

concluded through: (1) their ongoing management of South Bay through the C.I.S. Board of



                                               69
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 70 of 79




Directors, which was required to receive quarterly reports from South Bay’s Compliance Officer;

(2) their direct involvement in the operation of South Bay; (3) communications with Christine

Martino-Fleming as early as 2012, who informed H.I.G.’s Scola that South Bay had therapists

who were not properly licensed and/or supervised; and (4) the reports of South Bay’s “Tiger

Teams” as early as March 2014, which determined that South Bay was noncompliant with

MassHealth, MBHP, and MCO requirements governing licensure and supervision and reported

their findings to the C.I.S. Board of Directors.

       250.    The H.I.G. Defendants took no steps to cause South Bay to comply with

applicable statutes and regulations regarding licensure and supervision requirements for staff,

and thereby submitted false claims for services to the MassHealth program.

IV.    PETER SCANLON

       251.    Scanlon was the founder, sole owner, President, and CEO of South Bay until

April 2012. He is ultimately responsible for the submission of all false claims to MassHealth,

MBHP, and the MCOs by South Bay between August 2009 and April 2012. Scanlon signed the

South Bay provider agreements with MassHealth wherein he agreed that South Bay would

comply with all state and federal statutes, rules, and regulations applicable to South Bay’s

participation in MassHealth. He was responsible for ensuring that South Bay was in compliance

with MassHealth regulations.

       252.    Scanlon knew or should have known that South Bay was not in compliance with

licensure and supervision requirements for staff under MassHealth, MBHP, and MCO

regulations, and knew or should have known about the materiality of such noncompliance to

payment of claims through his management of South Bay and his communications with Rose

Lunney, Christine Oldham, Jennifer Gearhart, Sara Hart and Christine Martino-Fleming.



                                                   70
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 71 of 79




       253.    As part of his stock purchase agreement, Scanlon represented that South Bay was

not in material violation of any health care laws. However, he knew or should have known that

was not the case.

       254.    Scanlon remained a member of South Bay’s Board of Directors through 2013 or

2014. From February 2012 through 2013 or 2014, Scanlon was also the Chief Clinical Officer

and a member of the Board of Directors of the C.I.S. Defendants. In that capacity, Scanlon knew

of should have known that South Bay was continuing to operate in violation of MassHealth

regulations, and was continuing to submit claims for services provided while South Bay was not

in compliance with said regulations.

V.     KEVIN SHEEHAN

       255.    As of April 2012, through the due diligence process undertaken in acquiring

South Bay, Sheehan knew or should have known that South Bay was not in compliance with

licensure and supervision requirements for staff under MassHealth, MBHP, and MCO

regulations. Because of this due diligence process and his own past experience with the False

Claims Act, Sheehan knew or should have known that South Bay’s noncompliance with

licensure and supervision requirements was material to payment of claims by MassHealth,

MBHP, and MCOs.

       256.    Sheehan knew or should have known about South Bay’s noncompliance and its

materiality to payment of claims even after the due diligence process was concluded through: (1)

his ongoing management of South Bay through his roles as CEO of C.I.S. and a member of the

C.I.S. Board of Directors, which was required to receive quarterly reports from South Bay’s

Compliance Officer; (2) communications with Christine Martino-Fleming as early as May 2012,

who informed Sheehan that South Bay had therapists who were not properly licensed and/or



                                               71
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 72 of 79




supervised; and (3) the reports of South Bay’s “Tiger Teams” as early as March 2014, which

determined that South Bay was noncompliant with MassHealth, MBHP, and MCO requirements

governing licensure and supervision and reported their findings to Sheehan and the C.I.S. Board

of Directors.

       257.     Sheehan, in his role as Chief Executive Officer at C.I.S., which owned South Bay,

was ultimately responsible for the submission of false claims to MassHealth and MCOs from

April 2012 through 2016.

       258.     Sheehan took no steps until June 2014 to cause South Bay to comply with

applicable statutes and regulations regarding licensure and supervision requirements for staff,

and thereby authorized South Bay to continue submitting or causing to be submitted false claims

for services to the MassHealth program.

                                     CAUSES OF ACTION

                         Count One (Relator as to all Defendants)
   (False Claims in Violation of the Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(A))

       259.     Relator incorporates by reference the allegations contained in paragraphs 1-258 of

this Consolidated Complaint as if fully alleged herein.

       260.     As set forth above, at all relevant times, Defendants knowingly or in deliberate

ignorance or reckless disregard of the truth, presented or caused to be presented false claims to

the United States for payment from MassHealth, MBHP, and MCOs in violation of 31 U.S.C. §

3729(a)(1)(A). The claims were false because they were for MassHealth services which were

ineligible for reimbursement because the Defendants misrepresented compliance with

MassHealth regulations which are conditions of payment. The misrepresentations were material

as the term is defined in the False Claims Act and interpreted by the courts.




                                                72
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 73 of 79




       261.    These claims were false in violation of 31 U.S.C. § 3729(a)(1)(A) because

MassHealth, MBHP, and the MCOs rules and policies concerning the supervision and

qualifications of clinicians through regulation are by contract.

       262.    As a result of Defendants’ misconduct, the United States has incurred damages

through payment of false claims by MassHealth, MBHP, and MCOs, including payment for

mental health services by unsupervised, unlicensed employees.

       263.    The Defendants are jointly and severally liable to the United States under the

False Claims Act for treble damages in an amount to be determined at trial, plus a civil penalty

of $5,500 to $10,000 (adjusted for inflation) for each false claim they presented and caused to be

presented for payment.

                       Count Two (Relator as to all Defendants)
(False Statements Material to False Claims in Violation of the Federal False Claims Act, 31
                                 U.S.C. § 3729(a)(1)(B))

       264.    Relator incorporates by reference the allegations contained in paragraphs 1-258 of

this Consolidated Complaint as if fully alleged herein.

       265.    As set forth above, at all relevant times, Defendants knowingly or in deliberate

ignorance or reckless disregard of the truth, used false statements that were material to false

claims. In MassHealth’s, MBHP’s and MCOs’ credentialing and re-credentialing procedures,

Defendants were required to make attestations about the qualifications of individual

practitioners, yet falsely stated that many of its unqualified practitioners were qualified to

provide psychiatric, psychological or counseling services.

       266.    As a result of the Defendants’ misconduct, the United States has incurred

damages through payment of false claims by MassHealth, MBHP and MCOs, including payment

for mental health services by unsupervised and unlicensed employees.



                                                 73
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 74 of 79




       267.    The Defendants are jointly and severally liable to the United States under the

False Claims Act for treble damages in an amount to be determined at trial, plus a civil penalty

of $5,500 to $10,000 (adjusted for inflation) for each false statement they made, used or caused

to be made or used that were material to a false or fraudulent claim.

Count Three (Relator as to the H.I.G. Defendants, Scanlon, and Sheehan; Commonwealth
                   as to the H.I.G. Defendants, Scanlon, and Sheehan)
 (False Claims in Violation of Massachusetts False Claims Act, MASS. GEN. LAWS c. 12, §
                                         5B(a)(1))

       268.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1-258

of this Consolidated Complaint as if fully alleged herein.

       269.    From at least August 2009 to the present, Defendants failed to comply with

applicable statutes and regulations regarding licensure and supervision requirements for staff.

MassHealth was unaware of the noncompliance. As a result of the noncompliance, from at least

August 2009 to the present, Defendants, either with actual knowledge or deliberate ignorance of

or reckless disregard for the truth, submitted or caused to be submitted false claims for services

to the MassHealth program in violation of Mass. Gen. Laws c. 12, § 5B(a)(1).

       270.    These claims were false inasmuch as they were for services not eligible for

reimbursement because Defendants misrepresented compliance with applicable state laws and

regulations that are conditions of payment. These misrepresentations were material as that term

is defined in the Massachusetts False Claims Act and interpreted by the courts. See, e.g.,

Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2002-04 (2016); United States ex

rel. Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 111 (1st Cir. 2016).

       271.    By virtue of the false or fraudulent claims that the Defendants knowingly

submitted and caused to be submitted, the Commonwealth of Massachusetts has suffered actual

damages, and Plaintiffs are entitled to recover treble damages plus civil monetary penalties.

                                                74
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 75 of 79




         Count Four (Relator as to the H.I.G. Defendants, Scanlon, and Sheehan)
    (False Statements Material to False Claims in Violation of MASS. GEN. LAWS c. 12 §
                                         5B(a)(2))

       272.    Relator incorporates by reference the allegations contained in paragraphs 1-258 of

this Consolidated Complaint as if fully alleged herein.

       273.    As set forth above, at all relevant times, Defendants knowingly or in deliberate

ignorance or reckless disregard of the truth, used false statements that were material to false

claims. In MassHealth’s, MBHP’s and MCOs’ credentialing and re-credentialing procedures,

Defendants were required to make attestations about the qualifications of individual

practitioners, yet falsely stated that many of its unqualified practitioners were qualified to

provide psychiatric, psychological or counseling services.

       274.    As a result of the Defendants’ misconduct, the Commonwealth of Massachusetts

has incurred damages through payment of false claims by MassHealth, MBHP and MCOs,

including payment for mental health services by unsupervised and unlicensed employees.

       275.    The Defendants are jointly and severally liable to the Commonwealth of

Massachusetts under the Massachusetts False Claims Act for treble damages in an amount to be

determined at trial, plus a civil penalty of $5,500 to $10,000 (adjusted for inflation) for each false

statement they made, used or caused to be made or used that were material to a false or

fraudulent claim.

      Count Five (Commonwealth as to the H.I.G. Defendants, Scanlon, and Sheehan)
                               (Unjust Enrichment)

       276.    Plaintiff Commonwealth of Massachusetts incorporates by reference the

allegations contained in paragraphs 1-258 of this Complaint as if fully alleged herein.

       277.    If Defendants had not impliedly misrepresented compliance with applicable state

laws and regulations, MassHealth would not have paid for the claims submitted for services. By

                                                 75
       Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 76 of 79




retaining monies received from its submissions of claims that were reimbursed by the Medicaid

program, Defendants have retained money that is the property of the Commonwealth of

Massachusetts and to which Defendants are not entitled.

       278.    It is unfair and inequitable for Defendants to retain revenue from payments from

MassHealth that Defendants obtained by violating state laws, MassHealth regulations, and

provider contracts for each of the South Bay mental health centers.

       279.    As a consequence of the acts set forth above, Defendants have been unjustly

enriched and are liable to pay such amounts, which are to be determined at trial, to Plaintiff

Commonwealth of Massachusetts.

                                         JURY DEMAND

       280.    Plaintiffs demand trial by jury in this action of all issues so triable.

                                     PRAYERS FOR RELIEF

       WHEREFORE, Plaintiffs demand and pray that after trial on the merits, judgment be

entered in their favor as follows:

Relator

           a. Counts One and Two – for the amount of the damages sustained by the
              United States of America, trebled as required by law, plus the amount for
              reasonable expenses, including reasonable attorneys’ fees and costs, the
              costs of experts, and the maximum civil penalties as required by the False
              Claims Act, together with such other relief that may be just and proper;

           b. Counts Three and Four – for the amount of the Commonwealth’s
              damages, trebled as required by law, plus the amount for reasonable
              expenses, including reasonable attorneys’ fees and costs, the costs of
              experts, and the maximum civil penalties as required by Mass. Gen. Laws
              c. 12, § 5B, together with such other relief as may be just and proper; and

           c. A percentage of the proceeds of recoveries of the action in accordance
              with 31 U.S.C. § 3730 and the Massachusetts False Claims Act.




                                                  76
      Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 77 of 79




Commonwealth

         a. Count Three – for the amount of the Commonwealth’s damages, trebled as
            required by law, plus the costs of investigation and litigation, including the
            costs of experts, and civil penalties as required by Mass. Gen. Laws c. 12,
            § 5B, together with such other relief as may be just and proper; and

         b. Count Five – for the amount of the Commonwealth’s damages, as is
            proved at trial, interest, and costs.




                                               Respectfully submitted,

                                               COMMONWEALTH OF MASSACHUSETTS

                                               By its attorney,
                                               MAURA HEALEY
                                               Attorney General


Dated: January 3, 2019                         By: /s/ Robyn Dollar
                                               Robyn Dollar, BBO #674480
                                               Gregory H. Matthews, BBO #653316
                                               Kevin Lownds, BBO #685274
                                               Nita Klunder, BBO # 689304
                                               Assistant Attorneys General
                                               Medicaid Fraud Division
                                               One Ashburton Place, 18th Floor
                                               Boston, MA 02108
                                               617-727-2200
                                               robyn.dollar@state.ma.us
                                               gregory.matthews@state.ma.us
                                               kevin.lownds@state.ma.us
                                               nita.klunder@state.ma.us

                                               WATERS & KRAUS, LLP
                                               Charles Siegel (pro hac vice)
                                               Texas State Bar No. 18341875
                                               Pennsylvania     State    Bar      No.        310882


                                               By: /s/ Caitlyn E. Silhan (w/ consent)
                                               Caitlyn E. Silhan (pro hac vice)

                                              77
Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 78 of 79




                               Texas State Bar No. 24072879
                               California State Bar No. 303177
                               Taryn E. Ourso (pro hac vice)
                               Texas State Bar No. 24107315
                               3141 Hood Street, Suite 700
                               Dallas, Texas 75219
                               214-357-6244 (Telephone)
                               214-357-7252 (Facsimile)
                               siegel@waterskraus.com
                               csilhan@waterskraus.com

                               HAMILTON WINGO, LLP
                               Christopher S. Hamilton (pro hac vice)
                               Texas State Bar No. 24046013
                               Stephen T. Blackburn (pro hac vice)
                               Texas State Bar No. 24043555
                               Andrea L. Fitzgerald (pro hac vice)
                               Texas State Bar No. 24081982
                               325 North St. Paul Street, Suite 3300
                               Dallas, Texas 75201
                               214-234-7900 (Telephone)
                               214-234-7300 (Facsimile)
                               chamilton@hamiltonwingo.com
                               sblackburn@hamiltonwingo.com
                               afitzgerald@hamiltonwingo.com


                               JEFFREY NEWMAN LAW
                               Jeffrey A. Newman
                               Massachusetts BBO # 370450
                               One Story Terrace
                               Marblehead, MA 01945
                               (617) 823-3217 (Telephone)
                               (781) 639-8688 (Facsimile)
                               jeffrey.newman1@gmail.com

                               ATTORNEYS FOR PLAINTIFF-RELATOR




                               78
        Case 1:15-cv-13065-PBS Document 201 Filed 01/04/19 Page 79 of 79




                                       Certificate of Service

       I hereby certify that this document with any attachments filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.



 Dated: January 3, 2019                           By: /s/ Nita Klunder
                                                  Nita Klunder




                                                 79
